 STANDARD PRODUCTS CO.The Standard Products Company,Rocky Mount Di-visionandAmalgamated Clothing and TextileWorkers Union,AFL-CIO, CLC. Cases 11-CA-11241, 11-CA-11429, and 11-RC-522226 August 1986DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY MEMBERS JOHANSEN,BABSON, ANDSTEPHENSOn 11 June 1985 Administrative Law JudgePhilip P. McLeod issued the attached decision. TheRespondent filed exceptions and a supporting brief,theGeneral Counsel filed cross-exceptions and asupportingbrief,and the Respondent filed anamended exception in response to the GeneralCounsel's cross-exceptions and an answering brief.The NationalLaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions' and briefs andhas decided to affirm the judge's rulings,findings, 2and conclusions3asmodified and set forth in fullbelow,and to adopt the recommended Order asmodifiedand set forthin full below.4IAlthough no exceptions have been filed to the judge's finding thatthe Respondent's plant manager,Gene Ferro,did not engage in unlawfulsurveillance of union activities in the Respondent's plant parking lot onthe night of 24 August 1983, and therefore the merits of his finding arenot before us, we nevertheless disavow his comments weighing the re-spective merits of the Board's determination of surveillance issues in itsdecisions inAceMfg.Co,235 NLRB 1023, 1025(1978), andRavenswoodElectronicsCorp.,232 NLRB 609, 615(1977).'The Respondent and the General Counsel have excepted to some ofthe judge's credibility findingsThe Board's established policy is not tooverrule an administrative law judge's credibility resolutions unless theclear preponderance of all the relevant evidence convinces us that theyare incorrect.StandardDry Wall Products,91NLRB 544 (1950),enfd.188 F.2d 362(3d Cir.1951).We have carefully examined the record andfind no basis for reversing the findings.We find it unnecessary to decide whether the judge erred by failing tofind unlawful Supervisor William Sweeney'sDecember 1983 interroga-tion of employee Ira Jenkins because so finding would be merely cumula-tive and would not affect our Order.In excepting to the judge's finding that it violated Sec. 8(a)(1) of theAct when Supervisor Pat Grooms threatened plant closure if employeesselected union representation,the Respondent contends,inter alts, thatthe judge erred in finding that its finished product is shipped back to PortClinton,Ohio. Although thejudge misstated where the Respondent's fin-ished product is shipped,we find that this error does not affect the re-sults.8We adopt the judge's conclusion that the Respondent violated Sec.8(a)(3) by discharging employee Marvin Graham.Our conclusion thatthe Respondent did not meet itsWright Lineburden of showing that itwould have discharged Graham even absent his union activity is basedon Supervisor Bryant's statement to Graham that he would not be fired ifhe would get back his union authorization card.Wright Line,251 NLRB1083 (1980),approvedinNLRBv.TransportationManagementCorp.,462US 393(1983).4 In addressing certain complaint allegations of 8(aXl)violations, thejudge made the following findings of fact but failed to make any corre-sponding conclusions of law.On 27August 1983 Quality Control Manag-er Dan Schiewe orally promulgated,maintained,and enforced a rule ban-ning discussion of the Union among employees;on 29 August 1983 Su-141CONCLUSIONS OF LAW1.On 25 and 26 August 1983 Supervisor PatGrooms threatened employees that if they selectedthe Union as their collective-bargaining representa-tive,theRespondent would relocate its RockyMount facility,and the Respondent thereby violat-ed Section 8(a)(1) of the Act.2.On 26 August 1983 Supervisor AugustineBryant interrogated employee Marvin Graham re-garding his union activities and threatened to fireGraham unless he revoked and retrieved his unionauthorization card from the Union,and the Re-spondent thereby violated Section 8(a)(1) of theAct.3.On 27 August 1983 Quality Control ManagerDan Schiewe threatened employees that the Re-spondent would move its plant from Rocky Mount,North Carolina,back to Port Clinton,Ohio, if em-ployees selected the Union,and the Respondentthereby violated Section 8(a)(1) of the Act.4.On 27 August 1983 Quality Control ManagerDan Schiewe orally promulgated,maintained, andenforced a rule banning discussion of the Unionamong employees,and the Respondent therebyviolated Section 8(a)(1) of the Act.5.On 29 August 1983 Supervisor AugustineBryant interrogated employee Marvin Graham re-garding his union activities and told Graham hewould not be fired if he retrieved his union author-ization card from the Union,and the Respondentthereby violated Section 8(a)(1) of the Act.6.On 29 August 1983 Supervisor AugustineBryant discharged employee Marvin Graham be-cause Graham refused to agree to revoke and re-trieve his authorization card from the Union, or topervisor Augustine Bryant interrogated and threatened employee MarvinGraham with discharge;and in August 1984 Supervisor McCray Deansthreatened employees that they would not be hired at the Respondent'sGoldsboro,North Carolina facility because of their union activities.Wefind these acts of the Respondent violative of Sec. 8(a)(1).The judge alsofailed to conform his Conclusionsof Law,recommended Order, andnotice with certain other violations he found.Further, the Respondent'segregious and widespread misconduct demonstrates a general disregardfor its employees'fundamental statutory rights and warrants a broadorder,enjoining the Respondent from "in any other manner"infringingupon employee rights guaranteedby Sec. 7 of the Act. SeeHickmottFoods,242 NLRB 1357 (1979). Accordingly,we shall substitute Conclu-sions of Law,an Order,and a noticefor thosethe judge proposed.The judge'sremedy phrased the necessity for the second election inlanguage customarily used in aGisselbargaining order case.SeeNLRB vGissel Packing Co,395 U.S. 575 (1969).We, however,find that the Re-spondent's conduct destroyed the laboratory conditions necessary toensure that employees have the opportunity to make an uninhibitedchoice of a bargaining representative,and consequently we direct asecond election.General Shoe Corp.,77 NLRB 124, 127 (1948).We spe-cifically note that the following acts of the Respondent, found to consti-tute 8(aXl) violations during thecritical period,were also the basis oftimely filed election objections interrogations, threats of plant closure,threats of discharge,and solicitation of an employee to abandon theUnion.SeeDal-Tex Optical Co.,137 NLRB1782 (1962).281NLRB No. 18 142DECISIONSOF NATIONALLABOR RELATIONS BOARDattempt to do so, and the Respondent thereby vio-lated Section 8(a)(3) and(1) of the Act.7.On 9 September 1983 Supervisor Fay Radfordthreatened employees that if they selected theUnion, they would no longer be allowed time offfrom work in order to register their children forschool, and the Respondent thereby violated Sec-tion 8(a)(1) of the Act.8.During September 1983 Plant Manager GeneFerro solicited grievances and complaints from em-ployees, and thereafter took corrective action, inorder to discourage employees from further unionactivity, and the Respondent thereby violated Sec-tion 8(a)(1) of the Act.9.Beginning in September 1983, and continuingthereafter,theRespondent restricted employeemovement within the plant in retaliation for em-ployees' union activities and in order to limit theopportunities employees might have to garner sup-port for the Union, and theRespondenttherebyviolated Section 8(a)(1) of the Act.10.On 4 October 1983 Supervisor McCrayDeans threatened employee Ralph Johnson that theRespondent would be "harder on" employees, thatemployeeswould not be able to takeas long onbreaks, and that the plant might close if employeesselected the Union as their bargaining representa-tive, and the Respondent thereby violated Section8(a)(1) of the Act.11.During October 1983 SupervisorWilliamSweeney threatened employees that they could notparticipate in a retirement savings plan becausetheysigned authorization cards onbehalf of theUnion, and the Respondent thereby violated Sec-tion 8(a)(1) of the Act.12.During November 1983 Supervisor GeraldJenkins interrogated employees about their unionactivities and instructed employees to inform him ifanyone approached the employees about signing aunion card, and the Respondent thereby violatedSection 8(a)(1) of the Act.13.During December 1983 Supervisor WilliamSweeney verbally reprimanded employee Ira Jen-kins because of his activities on behalf of, and sup-port for, the Union, and the Respondent therebyviolated Section 8(a)(1) of the Act.14.During January 1984, Supervisor Ken Per-isher threatened employees that, if he could find away, he would fire those who supported theUnion, and the Respondent thereby violated Sec-tion 8(a)(1) of the Act.15.On8 and9 February 1984 Supervisor GeraldJenkins interrogated employees about their unionactivities and created the impression that those ac-tivitieswere under surveillance, and the Respond-ent thereby violated Section 8(a)(1) of the Act.16.Beginning not later than 19 January 1984,and continuing thereafter at least until 30 August1984, the Respondent disparately applied its no-so-licitation rule by threatening union proponents thatthey would be discharged for violating that rule,while at the same time tacitly accepting solicitationby union opponents, and the Respondent therebyviolated Section 8(a)(1) of the Act.17.On 16 August 1984 Supervisor WilliamSweeney threatened employees that the Respond-ent would close the Rocky Mount facility if theyselected the Union as their collective-bargainingrepresentative, and the Respondent thereby violat-ed Section 8(a)(1) of the Act.18.DuringAugust 1984 Supervisor McCrayDeans interrogated employees about their unionsentiments,told employees that the Union wouldnot do employees any good, and threatened plantclosure, loss of jobs, and refusal to hire if employ-ees selected the Union as their collective-bargain-ing representative, and the Respondent therebyviolated Section 8(a)(1) of the Act.19.During August 1984 Supervisor Pat Groomssolicited an employee to abandon his support fortheUnion, interrogated the employee about hisunion sentiments, and threatened to discharge otheremployees because of their activities on behalf of,and support for, the Union, and the Respondentthereby violatedSection 8(a)(1) of the Act.20.During September 1984 Supervisor WilliamSweeney told an employee that his union activityhad curtailed the growth of the Respondent's facili-ty,and the Respondent thereby violated Section8(a)(1) of the Act.21.The unfair labor practices described above,whereby the Respondent has been found to haveviolated Section 8(a)(1) and (3) of the Act, affectcommerce within the meaning of Section 2(6) and(7) of the Act.22.The Respondent has not otherwise violatedthe Act,and those allegationsin the complaint forwhich violations were not found shall be dismissed.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified and set out in full below andorders that the Respondent, The Standard ProductsCompany, Rocky Mount Division, Rocky Mount,North Carolina, its officers, agents, successors, andassigns, shall1.Cease and desist from(a)Threatening employees that if they select theUnion as their collective-bargaining representative,the Respondent would close, move, or relocate itsRocky Mount, North Carolina facility. STANDARD PRODUCTS CO.(b) Interrogating employees about their union ac-tivities and sentiments and the union activities andsentiments of other employees.(c)Promulgating,maintaining,and enforcingrules banning discussionof the Unionamong em-ployees.(d)Threatening to discharge employees unlessthey revoke and retrieve their authorization cardsfrom the Union, and discharging them for refusingto do so.(e)Threatening employees that if they select theUnion as their collective-bargaining representativethey would no longer be allowed time off fromwork in order to register their children for school.(f) Soliciting grievances and complaints from em-ployees,and thereafter taking corrective action, inorder to discourage employees from further unionactivity.(g)Restricting employee movement within itsplant in retaliation for employees'union activitiesand in order to limit the opportunities employeesmight have to garner support for the Union.(h) Threatening employees that if they select theUnion as their collective-bargaining representativethe Respondent would make it harder on them andthey would be unable to take as long on breaks.(i)Threatening employees that they could notparticipate in a retirement savings plan becausethey signed authorization cards on behalf of theUnion.(j) Instructing employees to inform supervisors ifanyone approaches the employees about signingunion authorization cards.(k) Reprimanding employees because of their ac-tivities on behalf of, and support for, the Union.(1)Threatening to discharge, and discharging,employees because of their activities on behalf of,or support for, the Union.(m)Creating the impression that employees'union activities are under surveillance.(n)Disparately applying its no-solicitation ruleby threatening union proponents with discharge forviolating that rule,while at the same time tacitlyaccepting solicitation by union opponents.(o) Telling employees that the Union would notdo them any good because the plant would close ifthey choseunion representation.(p)Threatening employees with loss of jobs ifthey select the Union as their collective-bargainingrepresentative.(q) Threatening employees with refusal to hire ifthey select the Union as their collective-bargainingrepresentative.(r) Soliciting employees to abandon their supportfor the Union.143(s)Telling employees that their union activityhas curtailed the growth of the Respondent's facili-ty.(t) In any othermanner interferingwith,restrain-ing, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action neces-sary to effectuate the purposes and policies of theAct.(a)Offer Marvin Graham immediate and full re-instatement to his former position or, if that posi-tion no longer exists,to a substantially equivalentposition,without prejudice to his seniority or anyother rights or privileges previously enjoyed, andmake him wholefor any loss ofearnings and otherbenefits suffered as a result of the discriminationagainst him,plus interest in the mannerprescribedinF.W. Woolworth Co.,90 NLRB 289 (1950), andFlorida Steel Corp.,231 NLRB 651 (1977).(b)Remove from its files any reference to theunlawful discharge of Marvin Graham and notifyhim in writing that this has been done and that theunlawful discharge will not be used against him inany way.(c) Preserve and, on request,make available tothe Board or its agents for examination and copy-ing,allpayroll records, social security paymentrecords,timecards,personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(d) Post at its facility located in Rocky Mount,North Carolina, copies of 'the attached noticemarked "Appendix. 115 Copies of the notice, onforms provided by the Regional Director forRegion 11, after being signed by the Respondent'sauthorized representative,shall be posted by theRespondent immediately upon receipt and main-tained for 60 consecutive days in conspicuousplaces including all places where notices to em-ployees are customarily posted.Reasonable stepsshall be takenby theRespondent to ensurethat thenotices are not altered, defaced, or covered by anyother material.(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.[Direction of Second Election omitted from pub-lication.]5 If this Order is enforced by a judgmentof a UnitedStates court ofappeals,the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board." 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National LaborRelationsBoard has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT threaten you that if you select theUnion as your collective-bargaining representativewe would close, move, or relocate our RockyMount, North Carolina facility.WE WILLNOT promulgate,maintain,or enforcerules banning discussion of the Union among em-ployees.WE WILL NOT interrogate you about your unionactivities and sentiments,and the union activitiesand sentiments of other employees; threaten to dis-charge you unless you revoke and retrieve yourauthorization cards from the Union; threaten youthat if you select the Union as your collective-bar-gaining representative,you would no longer be al-lowed time off from work in order to register yourchildren for school; or solicit grievances and com-plaintsfrom you or take necessary correctiveaction in order to discourage you from furtherunion activity.WE WILL NOT discharge Marvin Graham, or anyother employee, for failingor refusingto revokeand retrieve his authorization card from the Union.WE WILL NOT restrict yourmovementwithin theplant in retaliation for employees' union activitiesand in order to limit the opportunities employeesmight have to garner support for the Union.WE WILL NOT threaten you that if you select theUnion as your collective-bargaining representativewe would make it harder on you.WE WILL NOT threaten you that if you select theUnion as your collective-bargaining representativeyou will be unable to take as long on breaks.WE WILL NOT threaten you that youcannot par-ticipate in a retirement savings plan because yousigned authorization cards on behalf of the Union;instruct you to inform supervisors if anyone ap-proaches you about signing union authorizationcards; reprimand you because of your activities onbehalf of, and support for, the Union; threaten todischarge you or discharge you, because of youractivities on behalf of, or support for, the Union; orcreate the impression that your union activities areunder surveillance.WE WILL NOT disparately apply our no-solicita-tion rule by threatening union proponents with dis-charge for violating that rule, while at the sametime tacitly accepting solicitation by union oppo-nents.WE WILL NOT tell you that the Union would notdo you any good because the plant would close.WE WILL NOT threaten you with loss of jobs orwith refusal to hire if you select the Union as yourcollective-bargaining representative.WE WILL NOTsolicit you to abandon your sup-port for the Union, or tell you that yourunion ac-tivityhas curtailed the growth of the RockyMount facility.WE WILL NOT in any other manner interferewith,restrain,or coerce you in the exercise of therights guaranteed you by Section 7 of the Act.Section 7 of the Act gives employees theserights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for othermutual aid or pro-tectionTo choose not toengagein any of theseprotected concerted activities.WE WILL offer Marvin Graham immediate andfull reinstatement to his former job or, if that jobno longer exists, to a substantially equivalent posi-tion,without prejudice to his seniority or any otherrights or privileges previously enjoyed and WEWILL make him whole for any loss of earnings andother benefits resulting from his discharge, less anynet interimearnings,plus interest.WE WILL remove from our files any reference tothe unlawful discharge of Marvin Graham andnotify him in writing that this has been done andthat the unlawful discharge will not be used againsthim inany way.THE STANDARD PRODUCTS COMPA-NY, ROCKY MOUNT DIVISIONHoward M. Kastrinsky, Esq.,for the General Counsel.Bruce A. Petesch, Esq.; J. Howard Daniel, Esq.;andLilliK.Tissue,Esq. (Haynesworth, Baldwin,Miles, Johnson,Greaves, & Edwards),of Raleigh, North Carolina, forthe Respondent.Clyde Bush,of Roanoke Rapids, North Carolina, for theUnion.DECISIONSTATEMENT OF THE CASEPHILIP P. MCLEOD, Administrative Law Judge. InAugust 1983 Amalgamated Clothing and Textile Work-ers Union, AFL-CIO, CLC (the Union),began an orga-nizing campaign amongemployees of the Standard Prod-ucts Company, Rocky Mount Division (Respondent), at STANDARD PRODUCTS CO.itsRocky Mount,North Carolina facility.On February24, 1984, the Union filed acharge against Respondent inCase 11-CA-11242. On April 6,1984, a complaint andnotice of hearing issued.On June 29,1984,a petition wasfiled in Case 11-RC-5222 pursuant to which the Union isseeking to represent certain employees of Respondent.Thereafter,the hearing scheduled in Case I1-CA-11242was postponed indefinitely.On August 28, 1984, acharge was filed in Case11-CA-11429.On August 30,1984,the election was conducted in Case 11-RC-5222.Of 396 votes cast,122 were cast in favor of the Unionwhile 249 were cast against the Union.There were 25challenged ballots, which were not sufficient in numberto be determinative of the election.On September 7, theUnion filed timely objections to conduct affecting the re-sults of the election.On October 11, 1984,a consolidated complaint issuedinCases 11-CA-11242 and 11-CA-11429. On October12, a report on objections issued in Case 11-RC-5222,which recommended that certain of the Union's objec-tions be overruled,referred the remaining objections forhearing,and consolidated the three cases.The consolidated complaint alleges that during the 14-month period between August 1983 and September 1984,Respondent engaged in numerous violationsof Section8(a)(1) of the National Labor Relations Act, including,inter alia,interrogating employees about their union ac-tivities,threatening employees with discharge and otherreprisals, informing employees that selection of theUnion would be futile,soliciting grievances from em-ployees,adjusting employee grievances,soliciting em-ployees to inform on the union activities of other em-ployees, creating the impression among employees thattheir union activities were under surveillance,promulgat-ing a rule banning discussionof the Unionamong em-ployees, imposing restrictions on employees'intraplantmovement because of their union activities,soliciting em-ployees to revoke union authorization cards, permittingsolicitationby antiunion employees during worktimewhile prohibiting prounion employees from engaging insolicitation during worktime,and attempting to forciblyattach a"vote no" insignia onto a prounion employee.The consolidated complaint also alleges that Respondentdischarged employeeMarvin Graham on August 29,1983,because of his activities on behalf of, or supportfor, the Union.In its answer to the consolidated complaint,Respond-ent admitted certain allegations,including the filing andserving of the charge,its status as an employer withinthemeaningof the Act,the statusof the Union as alabor organization within the meaning of the Act, andthe status of various individuals as supervisors and agentsof the Employer within the meaning of Section 2(11) ofthe Act.Respondent denied having engaged in any con-duct that would constitute an unfair labor practice withinthe meaningof the Act.Thismatter was tried before me on December 10, 11,12, and 13,1984,inWilson,North Carolina,and on Jan-uary 30 and 31, 1985,inNashville,North Carolina. Atthe trial,allpartieswere represented and afforded fullopportunity to be heard,to examine and cross-examinewitnesses,and to introduce evidence.Following the145close of the trial,the General Counsel and Respondentfiled timely briefs with me,which have been duly con-sidered.On the entire record in this case and from my observa-tion of the witnesses,Imake the followingFINDINGS OF FACT, ANALYSIS,AND CONCLUSIONSI.JURIDSICTIONThe StandardProductsCompany, RockyMount Divi-sion is a corporation licensed to do business in the StateofNorth Carolina,with a facilitylocated at RockyMount,North Carolina,where it is engaged in the manu-facture of molded weatherstripping,used primarily inthe manufacture of automobiles.Respondent annually re-ceives goods and materials from points directly outsidethe Stateof North Carolinavalued in excessof $50,000.It also annually sells and ships products to points directlyoutside theState of NorthCarolina valued in excess of$50,000.Respondent is, and has been at all times material, anemployerengaged in commerce within the meaning ofSection 2(6) and(7) of the Act.II.LABOR ORGANIZATIONAmalgamated Clothing and Textile Workers Union,AFL-CIO, CLC isa labor organization within the mean-ing of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. IntroductoryRemarksThe complaintalleges unfair labor practices spanning a14-month period.Although thereare no novel legalissues raisedby this case,it is nevertheless complex froma factual standpointand from thenumber of issues raised.To minimizethe complexityasmuch as possible, I haveattempted to discuss and analyzethe facts,and thereforethe legal issues as well, on a chronological basis.Credibility of thenumerous witnessescalled by thepartiesisa key factorin resolvingmost of theissues inthis case.Consequently, credibilityis discussed at lengththroughoutthe decision.It should be observed at theoutset, however, thatthe testimony of many employeewitnessesproffered by the GeneralCounsel was erratic.At times it flowed freelyand smoothly.At other timestestimony concerning various statements,which were ob-viouslyintendedto supportallegations in the complaint,was halting and disjointed,resulting in leading questionsfrom the General Counsel,or requiring that the witness'recollectionbe refreshedconcerning the most importantelements of a conversation.As wasobservedby my col-league,Judge Leonard N. Cohen, "In evaluating the tes-timony ofwitnesses, I have found thatinmany instances,there is a naturaltendency for them totestify asto theirimpressions or interpretations of what was said,ratherthan giving a verbatim account of what actually tran-spired."Country Skillet Poultry Co.,271 NLRB841, 842(1984). The samemust also be said of witnessescalled byRespondent.In particular, I noted thatthe testimonies ofseveralsecondary or corroboratingwitnesses produced 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDby Respondent were often vague and general.Whetherby design or out of necessity,Respondent's counsel fre-quently resorted to pointed, direct, and, therefore, to alarge extent,leading questions.As is often the case,therefore,I rarely,if ever,found any of the witnesses tobe completely accurate.In the final analysis,my factualfindings regarding particular statements is based on myobservation of the witnesses throughout their testimony.Suffice it to say that at times I found various witnesses tobe credible,and at other times not.B. Events Predating Petition1.Respondent opened its Rocky Mount,North Caroli-na facility in 1980.During calendar year 1983,severalunionswere engaged in organizing campaigns amongemployees of several employers in the Rocky Mountarea.According to Respondent,ithad come to expectthat an organizing campaign would soon be directedtoward its employees.The Union began its campaign among employees atRespondent'sRocky Mount facility in July or August ofthat year.During August,theUnion held a series ofmeetings at various motels in the Rocky Mount vicinityto introduce itself to Respondent's employees.On August 24, the Union first distributed authorizationcards to employees.That evening, employees CharlesJohnson and Sue Dixon took authorization cards to Re-spondent'splant parking lot between 10:30 and 11 p.m.to solicit signatures from employees during the change ofshifts.PlantManager Gene Ferro received a telephonecall at home from Supervisor Brad Nihart informing himthat organizing activities were taking place in the park-ing lot.Ferro went to Respondent's facility.Accordingto Ferro, he was looking for nonemployee union orga-nizers standing in the parking lot distributing union hand-bills.As Ferro arrived at the parking lot, Johnson wassitting in his car soliciting a signature from employeeMarvin Graham.Graham crouched alongside Johnson'scar to fill out the authorization card and,as he did,Ferro drove slowly behind Johnson's car.Johnson testi-fied that as Ferro passed behind Johnson'scar,Ferrostopped momentarily. Ferro then drove to the end of theline in which Johnson was parked,circled to the front ofJohnson'scar,and stopped again. All witnesses agreedthat after Ferro passed slowly through the employeeparking lot,he then proceeded to the office parking lotwhere he normally parked.Ferro proceeded through theplant and out the employee entrance overlooking the em-ployee parking lot, According to Johnson,Graham wasstillcompleting the authorization card as Ferro watchedfrom the employee entrance.It is undenied that Ferrostood near the employee entrance for approximately 10or 15 minutes observing the parking lot. According toFerro,he was scanning the employee parking lot lookingfor union organizers on plant property distributing au-thorization cards to employees.He saw none. Ferrodenied seeing employees solicit authorization cards fromother employees.Afterstanding by the employee entrance for approxi-mately 15 minutes,Ferro went into the plant to talk toNihart.According to Ferro, he told Nihart that he musthave gotten there too late"because they were gonewhen I got there."According to Ferro,only then didNihart tell him that the individuals soliciting union au-thorization cards were employees.The General Counsel alleges that by his actions Ferroengaged in unlawful surveillance of employee union ac-tivities.The General Counsel concedes that an employerdoes not normally commit unlawful surveillance when itobserves union organizing activities openly taking placeon its premises.SeeAceMfg. Co.,235 NLRB 1023, 1025(1978).He argues,however,that in some circumstancesinwhich an employer engages in a prolonged inspectionof the activities,without explanation,"itmay cross thethreshold onto illegality," citingRavenswood ElectronicsCorp.,232 NLRB609, 615(1977). In my view the twocases cited by the General Counsel are wholly inconsist-ent. It appears to me that the administrative law judge'sreasoning inAceMfg.representsthe better view becauseit is inherently absurd to hold that an employer may notlawfully observe what a union or employees choose todo "openly and notoriously"on the employer's ownpremises.SeeMetal Industries,251NLRB 1523 (1980).Moreover,I find it hard to believe that at 10:30 or 11p.m. on a summer's night Ferro would have taken muchnotice of employees grouped in small conversation in theemployee parking lot during the change of shifts. I creditFerro that he stood there expecting to see professionalunion organizers soliciting employees.Further, I findthat Ferro's observation was not so prolonged or intenseto interferewith employee union activity.EmployeesJohnson and Dixon chose to solicit employees in fullpublic viewin Respondent's employee parking lot. EvenifFerro had been watching them,Iwould notfind thathis brief period of observation was unlawful.According-ly, I shall dismiss that allegation of the complaint.2.On the followingday, Ferroheld several meetingswith small groups of employees.After introductory re-marks,Ferro showed each group a video entitled "Unionversus Union-free."' EmployeeCharlesJohnson testifiedthat Ferro began a meeting he attended by holding up aunion card, stating that he had seen such cards"floatingaround"the parking lot the day before and that he was"angry."According to Johnson,Ferro told employeesthat he did not know who started the union campaign,but that hewas going to get to the bottom of it and dealwith those people later.According to Johnson, Ferroalso stated he would do everything in his power to keepthe Unionout, even if it meant closing the plant. Ferrotold employees that he had just given employees an extraweek'svacation and a nice raise,and he was not goingto stand by and see the Union take it away from the em-ployees.Employee Ira Jenkins testified that Ferro said he was"upset" about seeing union cards at Respondent's plant.Accordingto Jenkins,Ferro stated that he did not wantto see the employees lose the raises and vacation thatthey had just received.Jenkins testified Ferro also saidthat if it came to be necessary Respondent would movethe plant back to Port Clinton,Ohio,and that once Re-'The General Counsel does not allege any violation of the Act basedon the content of this video Accordingly,it is not discussed herein STANDARD PRODUCTS CO.spondentfound out who startedthe union campaign, itwould deal with those employees later.Employee Marvin Graham testifiedthat in the meetinghe attendedFerrostated he was not goingto have aunion organizing the plant and that Respondent wouldspend whatever amount of money necessaryto keep theUnion out.Employee PercyBellamy testifiedthatFerro stated"he was surprised at what was going aroundthe plant"and that hedid not carefor a union at the plant.Accord-ing to Bellamy,Ferrostated thatemployees had receiveda raise and an extra week's vacation,and Ferro did notwant anyone coming in and takingthose away from theemployees.Accordingto Bellamy,Ferro alsotold em-ployeesthat he didnot want any outsiders coming in totell him what to do.Employee SueDixon testified that,at the meeting sheattended,Ferro heldup a union card and said he wantedemployees to make surethey knew what they weredoing when they signedtheir rights away.Ferro alsostated thathe would not stand by andsee employees losethe extra week's vacation and raise theyhad recently re-ceived.According to Dixon, Ferro toldemployees,"There will beno union."Ferro testified that although he could not recall theexact words he used at each meeting,his introductoryremarks remained the same.Ferro admittedtelling em-ployees that he was"upset"that an organizing campaignwas underway,but that since it was,he wantedemploy-ees to know"bothsidesof the fence."Ferro also admitshe toldemployeesthat they had worked very hard forthe recentpay raiseand additionalvacationbenefits, thatthey had earned these on their own, and that Ferro didnot want "to stand by andsee someone come in, andthrough union dues, takethat money away." Ferro testi-fied he alsotold employees,"We didn't really need thirdparty intervention. . . .We don'tneed a union... .[Respondent]would do anything we could in our powerlegally to keep the Union out. . . . We woulduse all theresourcesavailable to fight the Union." Ferro deniedtellingemployees that he was"going to get to thebottom"and "deal with" employees who started theunion campaign.Similarly,Ferro deniedthreateningplant closureor threateningthat the plant would moveback to Port Clinton. Finally, Ferro deniedtelling em-ployees "Therewill be no union."Ferro hasan undergraduate degree inlabor relationsfromPennsylvaniaStateUniversity,and he has takengraduate courses in labor lawatCornellUniversity.Ferro has worked for a number ofyears in corporate in-dustrial relations,has represented managementin collec-tive-bargaining negotiationswith variousunions, and hasconductededucational programs in labor relations for su-pervisorsat variouscompanieswhere he has worked.Based on hisbackground,Respondent argues it is ex-tremely unlikely that Ferro made variousthreats andother remarksattributed to him in the complaint and byvarious employee witnesses.Conversely, theGeneralCounselcontendsthat based on his background, Ferro'stestimonyis suspectbecause heiswell awareof how thechange of one or two words can breach the line betweenillegality and 8(c) freespeech.Both of thesearguments147have some merit, which ultimately shows that Ferro'scredibilitymust be judged on his individual demeanorand not on probabilistic uncertainties.On the whole,Ferro impressed me as being truthful and straightfor-ward.Thisisnot to say that I credit him in every par-ticular,as will be noted below.I do not credit Charles Johnson that Ferro opened theemployee meeting he attended on August25 bystatingthat he had seen union cards floating around the parkinglot.Rather,I credit Ferro's denial of having made thisstatement.Nor do I credit Johnson that Ferro stated hewas going"to get to the bottom"of the union activitiesor to "deal with"union supporters at a later time. Al-though Johnson's testimony is technically corroboratedby that of Ira Jenkins,I note that Jenkins'memory re-quired significant prodding to recall this alleged state-ment.Iwas of the distinct impression that both Johnsonand Jenkins were attempting a bit too zealously to cor-roborate one another,both regarding this statement andthe alleged threat of plant closure.According to Jenkins,Ferro threatened to move the plant back to Port Clinton.Johnson testified that Ferro stated,"We are not going tohave no union at this plant; I will do everything in mypower to keep the Union out," to which Johnson finallyadded after some prodding, "if it means closing theplant." No other witness testified to a threat of plant clo-sure by Ferro.Considering Ferro'sbackground, andfrom my observation of him as a witness, I am convincedthat Ferro would not be stupid enough to make an overtthreat of plant closure while standing before numerousemployee witnesses.Nor do I credit Sue Dixon thatFerro told employees,"There will be no union." Rather,as testified to by employee Percy Bellamy and by Ferrohimself,Ferro told employees that the Company did notwant a union and that employees did not need a union.Ferro admitted referring to the fact that employees hadearned an extraweek's vacation and a recent raise. Hedenied telling employees that he was not going to standby to see the Union take it away from them,but admit-ted telling employees that he did not want to see theUnion come in and take the money away"through uniondues."I credit Ferro,whose denial was corroborated byemployee Shirley Parker.Employee Charles Johnson testified that Ferro toldemployees he would do everything in his power to keepthe Union out, even if it meant closing theplant.Al-though I have found that Ferro did not threaten plantclosure,Iam convinced Ferro did tell employees hewould do everything in his power to keep the Union out.Employee Marvin Graham testified that Ferro stated hewas not going to have a union organizing the plant, andthatRespondentwould spend whatever amount ofmoney to keep the Union out. These statements, whilenot identical,are strikingly similar. Ferro himself admit-ted telling employees that Respondent"would do any-thing we could in our power legally to keep the Unionout." Ferro's insertion of the word "legally" struck meas being rehearsed, as did the would-be corroboratingtestimony of employee Wilbur Williams,who was calledas a witnessby Respondent after Ferro. I find that in hisintroductory remarks to employees in the meetings on 148DECISIONSOF NATIONAL LABOR RELATIONS BOARDAugust 25, Ferro told employees that Respondent woulddo everything in its power to keep the Union out.Based on my findings above, I conclude that Respond-ent did not threaten employees that theireffortsto selecta collective-bargaining representative would be an exer-cise in futility,threaten employeesthat theywould loseexisting benefits,or threaten other unspecified reprisalsupon those employees who chose to select the Union astheir representative.I do find that Ferro told employeesRespondent would do everything in its power to keepthe Union out. I am not convinced,however,that thisstatement,standing alone,constitutes an unlawful threat,which interferes with employees' Section 7 rights. Thestatement itself is somewhat vague, subject tointerpreta-tion by the listener.I find that standing alone it does notrise to the level of a threat that would violate Section8(a)(1) of the Act.3.On August 25 or 26,1983,Supervisor Pat Groomsheld a meeting or meetings in Respondent's conferenceroom with employees under her supervision.Groomsdrew a diagram on a blackboard that illustrated Re-spondent'sRocky Mount facility and its Port Clinton fa-cility.Raw materials used at Rocky Mount are shippedfrom Port Clinton, while finished product from RockyMount is shipped back to Port Clinton. According toseveralwitnesses, the product now manufactured atRocky Mount used to be manufactured,in smaller quan-tity, at Port Clinton.Charles Johnson testified Grooms stated she knew em-ployees were supposed to go to a meeting that eveningat the Holiday Inn,although she did not know whichroom.Johnson testified that after drawing the diagramdepicting the Rocky Mount and Port Clinton plants,Grooms stated that if employees voted the Union in, Re-spondent had an empty warehouse in Port Clinton that itcould move back into,and not have to pay freight toshipmaterials to Rocky Mount.Similarly,employeeAnnieMae Lucas testified Grooms stated that if theUnion came in,Respondent could easily move to anotherlocation.Employee Ira Jenkins also testified that Groomstalked about the high cost of shipping parts from PortClinton to Rocky Mount.According to Jenkins, Groomsstated that with a union at the Rocky Mount facility, Re-spondent would just take the plant and move it back toPort Clinton. Employee Lizzy Sills testified that afterdrawing the diagram depictingtheRockyMount andPortClintonplants,Grooms told employees, "if itbecame uneconomical to operate [the Rocky Mount]plant, they would move it somewhere else." Accordingto Sills,Grooms also said that it did not matter to herwhether the Union won or lost, because Grooms "wouldhave her job regardless."According to Sills, Groomsalso told the employees that she was not going to standby and see the Union take away the extra week of vaca-tion that the employees had just received.Grooms denied threatening closure or relocation oftheRocky Mount facility. According to Grooms, thiswas one in an ongoing seriesof productionmeetings.Grooms testified she discussed Respondent's primarycompetitor and the need for Respondent to improve de-clining production to maintain its dominate position inthe market.Grooms testified that at the end of the meet-ing an employee asked Grooms if she was aware thattherewas going to be a union meeting that evening.Grooms responded,"Ihad heard that."Grooms allegesthat the same employee then asked her whether Re-spondentwould shut the Rocky Mount plant if theUnion was voted in. Grooms testified she told the em-ployees that only employees could determine that, andthat if the plant stayed competitive, it would grow. Ac-cording to Grooms, she stated,"We certainly won't shutdown."Grooms testified it was only then that she drewtwo connected blocks on the blackboard representing thesupply source,Port Clinton and the Rocky Mount plant.Grooms admits she emphasized the high cost of transpor-tation and the need for "being competitive in keepingour costs low." Grooms,however, denied threateningthat the plant would or might close and denied makingany reference to a "vacant warehouse"in Port Clinton.According to Grooms,employee Charles Johnson thenattempted to initiate a discussion about what he per-ceived as unfair treatment. Grooms testified she toldJohnson that it was "not the time or the place for thatkind of discussion."Johnson testified that when he at-tempted to raise the subject of grievances, Grooms askedhim whether he could prove that the things he allegedwere in fact taking place.Johnson testified he toldGrooms he would get back in touch with her.Although each gives a slightly different version, John-son, Jenkins,Sills,and Lucas all testify that Groomsthreatened closure and/or relocationof the RockyMount facility.Johnson and Jenkins sometimes offeredconfusing and repetitive testimony.For example, it wasJohnson and Jenkins who attributed a threat of plant clo-sure to Ferro in the meeting on August 25. I have notcredited that testimony.Each then testified that Groomsmade almost identical threats in the meetings on August25 or 26. I am convinced that Johnson and Jenkins aremistaken about the threats attributed to Ferro, and thatin fact it was Grooms who made these threats in themeetingswithemployees under her supervision. Re-spondent argues that Sills is a disgruntled former em-ployee carrying a vengeful motive in testifying againstRespondent.Former employee or not,I found Sills to bea verystraightforward witness.The testimony of Sills,Johnson,and Jenkins is also corroborated by employeeAnnie Mae Lucas, who impressed me as a very truthfulwitness. Based on the mutually corroborative testimonyof employees Sills, Johnson,Jenkins, and Lucas, I findthat Grooms did threaten employees thatif theyselectedthe Union as their collective-bargaining representative,Respondent would relocate its Rocky Mount facility.Further, I find that this statement was not a predictionbased on any objective facts from which Grooms couldhave conveyed a reasonable belief to employees aboutthe demonstrable probable consequences of unionization.Rather,Grooms' statement constituted an unlawfulthreat of plant closure in violation of Section 8(a)(1) ofthe Act.2273 NLRB 256 (1984);Patsy Bee, Inc.,249 NLRB 976 (1980).2 I do not credit Sills' testimony that Grooms told employees she wasnot going to stand by and see the Union take away the extra week ofContinued STANDARD PRODUCTS CO.4.On August 27, Quality ControlManager DanSchiewe held several meetings with employees under hissupervision.Employee Sue Dixon testified Schiewe toldthe employees that he was againstthe Union.Schiewehad transferred from Respondent'sPort Clinton, Ohio fa-cilitywhenthe RockyMount facility was opened. Dixontestified that Schiewe asked the assembled group of em-ployeeswhy they thoughthe wasinNorth Carolina.Schiewe stated that both he and his wife had betterpaying jobsin Port Clinton before theirmove,and thathe also had"family up north,"but none inNorth Caroli-na.According to Dixon,Schiewe askedrhetoricallywhy, if the Unioncame in,Respondent would payfreight chargesfor theshipmentof rubber to the RockyMount plant,and the shipmentof finishedproducts back,rather than simply moving its operationback to PortClinton. Accordingto Dixon,Schiewe also told employ-ees at this meeting that from thenon they were to stayin their work area, that theycould leave their work areaonly while on break,and that Schiewe had better not seea union card on the work floor or hear anyone discuss-ing a union because if he did,they wouldbe punished.Late in themeetings, Schiewe asked employees if theyhad any questions.Dixon testified she then askedSchiewe if he was saying thatif the Unioncame in, theRocky Mount plant would close.Dixon testified Schieweanswered,"Yes, thereis a possibility."Marvin Graham testified that he too attended one ofthe meetingsheld by Schiewe on August 27. Accordingto Graham,Schiewe told the employeesthatRespondentleased a warehousein Port Clinton,which was not beingused.According to Graham, Schiewestated that beforeRespondentwould havea union atRockyMount itwould pack up and move the plant backto Port Clinton.Graham,likeDixon, testifiedthat Schiewe made the ob-servation he had no familyinNorth Carolina,and thathe had come there to give the people an opportunity towork. According to Graham,Schiewe also referred tothe Unionas "nothingbut a rip-off."Schiewe denies all these remarks attributedto him byDixon andGraham.Schiewe testifiedthat "the basictopics"were the same in each of the meetings he heldwith employees.Schiewe elaboratedthat he toldemploy-ees "they were not to solicitin the workareaswhilework wasbeing performed. . . that theycould do it ontheir breaktimes. . .and that Respondent would useevery legal means possible to avoid having a union in theRocky Mountdivision."Accordingto Schiewe,he toldemployees thatif theyselected theUnionas their collec-tive-bargaining representative,the usualyearly 7-percentwage increase would become a negotiable item,that ne-gotiationwas a give-and-take process,and that every-thing is not just oneway, but ratheris a two-way street.3vacation that employees had just received Rather, I conclude that Sillsconfused this statement with the similar,but lawful,statement made byFerro to employees in the meeting on August 25 Similarly,Ido notcredit Johnson that Grooms stated she knew employees were supposed togo to a union meeting that evening at the Holiday Inn. This portion ofJohnson's testimony is in conflict with his earlier affidavit given to theBoard,and I find it to be unreliable.Accordingly,I shall dismiss thoseallegations of the complaint.aThe General Counsel argues this constitutes an admission onSchiewe's part that he threatened the withholding of Respondent's regu-149Schiewe admitted telling employees during the meet-ing attended by Dixon that employees at Port Clintonwho had selected a union to represent them were nowout of work,and that Respondent had moved that prod-uct line from Port Clinton to Rocky Mount.Schieweadmits telling employees to give some thought to wheth-er they did not think that the Union had some part in thereason for moving that product line out of Port Clinton.Schiewe also testified that during the question-and-answer period Dixon asked Schiewe if he was sayingthat Respondent would close the Rocky Mount divisionif employees selected a union.Schiewe claims he re-sponded,"No, that he was neither saying that nor imply-ing that."The testimony of Supervisor Fay Radford cor-roborates Dixon in part and Schiewe in part.Accordingto Radford,Schiewe told employees about Port Clintonworkers losing jobs and his own move to North Caroli-na. Schiewe then asked employees the rhetorical ques-tion,"[D]o you not think that the unions maybe played arole?" According to Radford,Dixon asked Schiewe if hewas saying that the Rocky Mount facility would close ifa union came in. According to Radford,Schiewe re-sponded,"Definitely not. I am saying the Union did notkeep their jobs for them."I do not credit Schiewe or Radford that in response toDixon's question,Schiewe disclaimed a threat of plantclosure.Rather,I credit Dixon.The importof Schiewe'sadmitted rhetorical question is neither indirect norvague.Rather,itwas an outright threat.Dixon's ques-tion was not the result of her not understanding Schiewe,but rather was a challenge to this outright threat. I findit totally unbelievable that once having made this out-right threat Schiewe would so quickly and completelyabandon it.Rather,I find it much more believable thatSchiewe,confronted by Dixon's challenge,would onlytemper his earlier outright threat,thereby continuing togain as much mileage from it with employees as hemight.Based on the testimony of Sue Dixon and MarvinGraham,I conclude that in his meetings with employeesonAugust 27 Schiewe threatened that Respondentwould move its plant from Rocky Mount back to PortClinton if employees selected the Union as their collec-tive-bargaining representative.Such an outright threatconstitutes a clear violation of Section 8(a)(1) of theAct.45.Employee Marvin Graham was in the process ofcompleting and signing a union authorization card whenPlantManager Gene Ferro drove slowly through theemployee parking lot on the night of August 24, 1983,lar annual wage increase in violation of Sec.8(axl) of theAct. Such isclearly not the current state of the law.InternationalPaper Co.,273NLRB 615 (1984).*The GeneralCounsel argues,based on the testimony of MarvinGraham,that by telling employeesthe Unionwas "nothingbut a rip-off'Schiewe was conveying the impression that it would be futile to selectthe Unionas their bargaining representative.I do not agree. Schiewe wasobviously expressing his own distastefor the Unionin a simple colloqui-alism that cannot rise to the level of violatingthe Act.Finally, I creditDixon that Schiewe informedemployeesthey wouldno longer be per-mitted to leave their work area exceptduringbreaks.This finding is con-sidered in greater detail later in this decision. 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDlooking for professional union organizers soliciting em-ployees.Graham testified that on August 26 at approxi-mately 4 a.m., Supervisor Augustine Bryant approachedhim at his work station. Graham testified that Bryantasked him if he had signed a union card. When Grahamresponded that he had, Bryant told Graham that hecould be firedunlesshe got the card back. Bryant deniedasking any employees if they signed union cards. In fact,he denied having any conversation with Graham regard-ing the Union prior to Graham's discharge on August 29,which is discussed at length below. I do not credit Bry-ant's denials. Throughout his testimony, Bryant displayedno emotion whatever, remained too mechanical, and ingeneral left me with the distinct impression that he wasshowing his best poker face. Graham, on the other hand,impressed me as being straightforward and credible re-garding this conversation. Accordingly, I find that Re-spondent interrogated Graham regarding his union ac-tivities and threatened to fire Graham unless he retrievedhis union authorization card, both in violation of Section8(a)(1) of the Act.After the conversation between Graham and Bryant,reported above, Graham was next scheduled to work onthe third shift beginning on the night of August 28 andcontinuing into the early morning hours of August 29.That evening, Graham was assigned by Bryant to "red-tag" product, i.e., to separate inferior product from oth-erwise good product, rather than to operate the machineto which he was normally assigned. At 4:15 a.m. on themorning of August 29, Graham took his second sched-uled break of that work shift. Graham went to anotherarea of the plant to sleep. When Bryant noticed thatGraham had not returned to work at the end of thebreak, Bryant went looking for Graham. Bryant foundGraham asleep. Bryant then summoned a witness and thetwo observed that Graham was indeed fast asleep.Bryant awakened Graham, informed the employee wit-ness that he could go back to work, and told Graham tofollow him. According to Graham, he attempted to ex-plain to Bryant the reasons for him sleeping. Bryant toldGraham to go to the timeclock. Graham testified that ashe reached for his timecard, Bryant again asked himwhether he had signed a union card. Graham acknowl-edged againthat he had. Graham testified Bryant thenstated that if Graham was to get the card back from theUnion, Bryant would not fire him. Graham testified thathe told Bryant he could not get the card back. Bryantthen terminated Graham.Bryant denies mentioning the Union or a union card toGraham at the time of the discharge. Bryant testified thatafter he awakened Graham and told the employee wit-ness to return to work, Bryant asked Graham why hehad been sleeping. According to Bryant, Graham re-plied, "I just felt tired and I laid down for a while."Bryant testified he then asked Graham if Graham knewthat sleeping on the job was grounds for dismissal.Graham replied that he did. According to Bryant,Graham then asked, "Where are we going, back towork?" According to Bryant, he replied, "No, as of thismoment, you are being terminated for sleeping on thejob."Graham then got up and Graham and Bryantwalked toward the front of the building. According toBryant, he told Graham that if he had anyquestionsabout his termination Graham couldsee Personnel Di-rector Jean Bass the followingmorning.According toBryant, he then escorted Graham to the timeclock, tothe front door, and out the door.There is no question that Graham deliberately left hiswork area with the specific intent ofnapping in a remoteportion of Respondent's plant. The General Counsel in-troduced testimonyad nauseamto the effect that em-ployees slept, nodded, and dozed in or near work areaswithout punishment from supervision. In fact, the testi-mony proffered by the General Counsel'switnesseswould suggest that Respondent was operating a skid rowmission ratherthan a manufacturing facility. In short, itstretches credulity.Respondent'switnesses provide amore accurate picture. Although some of them deniedever seeingany employee nodding or dozing, others ad-mitted that indeed employees did so on occasion whileon break, and that it was even the practice for depart-ment supervisors to shake or awaken these employees atthe end of the break period to resume work.Be that as itmay, Ifind a significant difference between this type of"dozing" and Graham's action in intentionallysecretinghimself in a far corner of Respondent's plant for an ex-tended nap. The General Counsel has offered no evi-dence that any other employee engaged in such conductwith impunity. I must observe, however, that the con-verse is alsotrue. Respondent offered no evidence of anyemployee being discharged for such napping prior toGraham. Respondent offered evidence of three individ-uals having been discharged for such sleeping after Gra-ham's discharge. Although Respondent argues that thisshows an established practice, the subsequentdischargesmight just as easily be construed as evidence of the factthat employees were napping as frequently before Gra-ham's discharge as they were afterward, and that indeedno employees had been discharged for such nappingprior to Graham. In short, I find the evidence of the sub-sequent discharges to lack real probative value. I con-clude there is no real past practice concerningsimilar sit-uations from which it can be ascertained whetherGraham was treated differently from other employees.It is hard to believe that any production-oriented man-ufacturer would not discharge an employee for slippingoff into the far reaches of a plant to nap. I note thatGraham wasa marginalemployee who had worked forRespondent only since January 1983. During his briefemployment, he had received a series of reprimands fortardiness.Considering all the evidencein this case, I ampersuaded that in the absence of Graham's union activi-ties,he would nevertheless have been discharged for hisconduct on August 29. Such a conclusion would ordinar-ily result in dismissal of theallegationthat Graham wasdischarged in violation of the Act.Wright Line,251NLRB 1083 (1980). In the instant case, however, I reacha different conclusion for the followingreasons.I creditGraham and discredit Bryant regarding the conversationthat took place between them after Bryant foundGraham asleep. As I have already noted, Bryant's testi-mony impressedme asbeing mechanical and rote, lack-ing that certain vitality that carves with it trustworthi- STANDARD PRODUCTS CO.ness.Graham's testimony,on the other hand,evidenceda certain simplicity characteristic of the straightforwardtruth.Accordingly,Iconclude that as Graham wasreaching for his timecard Bryant interrogated Graham asecond time about his union activities.When Grahamconfirmed that he had signed a union card,Bryant toldGraham that if Graham would get the card back hewould not be fired.When Graham told Bryant he couldnot get the card back,Bryant discharged him. I concludethat if Graham had agreed to get his authorization cardback from the Union,or to attempt to do so, he wouldnot have been fired byBryant.Accordingly,I concludethatGraham's discharge on August 29 violated Section8(a)(1) and(3) of the Act.6.During August 1983, Union Representative ClydeBush held a number of organizational meetings with Re-spondent'semployees at a Holiday Inn located nearRocky Mount.On August 30, Bush held meetings in theafternoon and in the evening.According to CharlesJohnson,during the afternoon meeting he saw a manwhom he thought he recognized pass by the room wherethemeeting was taking place.Someone identified theman as Bob Jacob,a representative of Respondent. Ac-cording to Johnson,Jacob walked by the room two orthree times.Johnson then closed the curtains in theroom.Smoke in the room necessitated opening the door,however, and Jacob is alleged to have walked by theroom once again.Employee Ira Jenkins, who also at-tended the afternoon meeting,recalled Jacob passing bythe room only once. Johnson testified that during theevening meeting,Jacob again walked by the room "acouple of times." Employee Sue Dixon,however, re-called Jacob walking by during only one of the twomeetings.The GeneralCounsel allegesthatJacob engaged insurveillance of these meetings on August 30. Jacob, whoholds a law degree and is Respondent's vice president ofindustrial relations,is located at Respondent's corporateheadquarters,not at the Rocky Mount facility.Jacob tes-tifiedcredibly that during trips to the Rocky Mountplant in 1982, 1983,and 1984,he regularly stayed at theHoliday Inn where the Union held its meetings with theemployees.Jacob did stay at that Holiday Inn on August29 and 30, 1983, during a trip to the Rocky Mount plant,but he denied seeing any union meeting in progress.Jacob candidly admitted that he might well have passedthe room being used by Bush without ever knowing thata union meeting was in progress.Jacob testified crediblythat prior to August 30 his visits to the Rocky Mountplant had only included meetings with representatives ofmanagement,and on that date he had no reason to rec-ognize Respondent's employees,even if they were at theHoliday Inn.I credit Jacob.Jacob also testified candidlythat on the night of August 30 he noticed three individ-uals standing in the parking lot of the motel for such anextended period of time that he thought their activitieswere suspicious.The next day Jacob changed his reser-vation and moved to a nearby Howard Johnson's.Jacob had a legitimate business reason for being at theHoliday Inn in question on August 30. There is no evi-dence that Jacob made any inquiry about the identity ofRespondent's employees or their reason for being at the151motel.Nor is thereany evidencethat Jacobeven recog-nized thefactthat these people at the meeting being con-ducted byBush were Respondent's employees.There isno evidence that any representative of management evermade any statement or remark to employees in attend-ance at those meetingsthat wouldsuggest thatJacob re-ported theirpresence at the motel.In short,there is noreal evidence to suggestthat Jacob'swalking by theroom at the motel while Bush was holding a meetingwithRespondent's employees was anything more thansheer coincidence.Accordingly,I shall dismiss the alle-gation of the complaint that alleges Jacob was engagedin surveillance of employees'union activities.7.On September1,employee Sue Dixon approachedher supervisor,Fay Radford,in the packing departmentand askedRadford whatshe thought about a union.Dixon testified,"She told me herpersonal opinionwasthatshe was against theUnion,because she was afraidthat if the Unioncame in,the plant would close down,and she neededher job." (Emphasis supplied.)Radforddenied telling Dixon thatshe thoughtthe plant wouldclose if employees selected theUnion torepresent them.Radford testified:She asked me my opinionof the Union.I told herthat I would give her my personal opinion. I wasagainst it. . . . I didn'tknowa lot about unions butfrom everythingIhad everheard, thatI didn't likeit.I thoughtshe had a right to herown opinion, Iunderstood,because she made no bonesabout thefact thatshe wasfor the Union . . .but I also hadmy right to myopinion. . . .She would pointblanktellme that she wasfor the Union.At first blush, both Dixon and Radfordappeared to bevery straightforward. As Dixon's testimony progressed, Inoticed atendency on her part toreveal a rather selec-tivememory,albeitmostly regarding certain events thathaveno real significance to this case,such as the contentof oneof thefilms she was shown by managementduring its campaign. I never hadthe impression,howev-er, that she was embellishingthe truth-only that shewas intentionally exercising a selective memory.As Rad-ford's testimony progressed,however,itbecame appar-ent that she was maintaining too muchof a straightfor-ward appearance even during obvious exaggeration, suchas her assertionthat twomale employees hung aroundSue Dixon'smachine7 out of the 8hours of aworkday.Juxtaposingone who displayedthe intentional use of aselective memory againstone who displayed obvious ex-aggerationwhileattempting to maintain the guise oftruth, I credit Dixon over Radford. I find Radford didtellDixonthat in Radford'spersonal opinion she wasafraidif the Unioncame in the plant would close. Bethat as it may, I am mindfulthat itwas Dixonwho initi-ated this casual conversationand that Radford clearlyphrased her response in terms of her personal opinion,not as a spokesperson for management.Accordingly, Ishall dismissthatallegationof the complaint thatallegesthat byRadford's responseto Dixon's question Respond-ent violated Section 8(a)(1) of the Act. 152DECISIONSOF NATIONALLABOR RELATIONS BOARD8.On September 9, Dixon requested permission fromRadford to take a few hours off from work the followingmorning to register her child for school. Dixon testifiedthatRadford responded, "I am going to tell you thesame thingthatDan [Schiewe] told me to tell every-body. If you want to be off to carry your child to schoolitwill be fine, but next year, if the Union comes in, youwill not be able to."Employees Charles Johnson and Lizzy Sills were alsopresent at the table with Dixon and corroborated her tes-timony. Radford denied telling Dixon that next year ifthe Union came in, she would not be able to take timeoff.Radford also denied that Schiewe had ever told hersuch would be the case. Regardless of whether Schieweever told Radford to make this statement to employees, Icredit Dixon over Radford regarding their conversation.I conclude that Radford's statement represented an out-right threat that Respondent would withdraw that bene-fit,or privilege, from employees if they selected theUnion as their collective-bargaining representative, andthat by doing so Respondent violated Section 8(a)(1) ofthe Act.9.During September 1983, Plant Manager Gene Ferroheld numerous small-group meetings with employees inRespondent's conference room. Charles Johnson testifiedthat at themeetinghe attended, Ferro told employees hehad heard they had complaints, and he was ready tolisten to them. According to Johnson, Ferro stated thatthe department heads and supervisors did not want himto hold themeetingswith employees, but Ferro wantedto find out what the problems were himself. Johnson andother employees then brought up various problems,while Ferro took notes. Near the end of the meeting,Ferro told the employees that he did not know suchthings had been going on, that he would check intothem, and he would get back with the employees within2 weeks. He never did so. Johnson did not testify thatthe Union or employees' union activitywas mentionedspecificallyat these meetings,or that any specific prom-isesweremade by Ferro.Annie Mae Lucas testified that at the meeting she at-tended in early September, Ferro told employees he wasunhappy with what was happening around the plant andthat he did not want a union because a third party wasnot needed. According to Lucas, Ferro told employeesthat if there was a problem, they ought to be able to sitdown and discuss it as mature men and women. Ferrothen invited the employees to tell him of any problemsthey might be having and that he would discuss them.Employee Sills then complained that she thought the su-pervisor in her department was showing favoritismtoward another female employee. After discussing this,Lucas told Ferro that Supervisor Sweeney had threat-ened her with discharge for selling Avon products in theplant, and Sweeney ignored her protest that another indi-vidual was allowed to do so freely. Lucas testified credi-bly that Ferro then told her he did not see any harm ifshe sold Avon products in the plant, provided she didnot go into other departments during worktime and dis-tract employees from their work.Sills attended the same meeting as Lucas. Sills testifiedthat at the beginning of the meeting Ferro referred to an"attitude survey," which Respondent had administeredto employees in March. Ferro told the employees thatRespondent had tried to correct the problems raised inthe survey, but that he had become aware of other prob-lems. Ferro then invited employees to discuss any prob-lems they might be encountering or observing on thejob. Sills testified she complained to Ferro about Super-visor Sweeney "carrying on" with one of the female em-ployees in the department where she worked. Ferropromised that he would look into these and other prob-lems raised by employees in the meeting.Sills,unlikeLucas, testified that Ferro did not mention the Union atthis meeting.Employees Sue Dixon and Ira Jenkins attended thesame meeting inSeptember. Dixon testified that at thismeeting Ferro told employees he understood that theywere upset and asked employees to bring their problemsout into the open. Employees voiced various concerns,and Ferro took notes. Ferro promised that he would getback to the employees in a couple of weeks. Dixon didnot testify that the Union was mentioned or that any spe-cific promises were made by Ferro. Jenkins, on the otherhand, testified that Ferro told the employees he wastrying to find out what the problem was that caused ev-erybody to be mad and think they needed a union. Ac-cording to Jenkins, Ferro then asked the employees totell him why they thought they needed a union. Jenkinstestified that the employees then expressed various con-cerns, including unfair treatment by supervisors and byDepartment Head Fran Anderson. Ferro took notes. Jen-kins, unlike any other witness, testified that Ferro askedeach employee individually to tell him why they thoughtthey neededa union.Ralph Johnson testified that he attendeda similarmeeting during the third week of September. Accordingto Johnson, Ferro stated to employees that he was verydisturbed about what was going on in the plant, and thathe did not like the activity that he had heard about.Ferro stated that he was not going to stand by and see athird partycome intothe plant. Johnson testified thatFerro then told the employees he wanted to hear theirproblems.Employees voiced various concerns aboutworking conditions, and Ferro took notes. Johnson, likeseveral other employees, testified that the meeting he at-tended ended by Ferro promising to get back in touchwith the employees within 2 weeks.The General Counsel alleges that Respondent not onlysolicited grievances from employees, but that it then pro-ceeded to adjust grievances raised by employees in thosemeetings.During the meeting she attended, Lizzie SillscomplainedaboutSupervisorSweeney's favoritismtoward another employee. Shortly after the Septembermeeting, that employee was transferred from Sweeney'ssupervision to another shift. The record also reflects thatduring these September meetings,more than one em-ployee complained to Ferro about unfair treatment ac-corded them by Supervisor Fran Anderson. Soon afterthemeetings ended, Anderson was transferred back toRespondent's Port Clinton plant from which she hadoriginally come. STANDARD PRODUCTS CO.Ferro testified that the meetings with employees inSeptember were the direct result of the"attitude survey"administered to employees in March.Ferro admits thathe received the results of that survey in mid-May andthat during July he held large group meetings with em-ployees in the cafeteria.Ferro also admits that duringthesemeetings in July he promised various changes inpolicies and benefits as a result of the survey.Ferro toldemployees that he would revise the absenteeism policy,the vacation pay policy,erect a fence for the employeeparking lot,and make various changes in the physicalstructure of the plant.Ferro testified that he accom-plished these objectives before the September meetings,and that changes in the physical structure includedchanging all the plumbing in the restroom, having thefloor tiled in the cafeteria,and having another timeclockinstalled.Nevertheless, Ferro testified that during theJuly meetings with employees he told them that therewould be additional meetings and "that once I did get... conclusions to the real problems,thatwe wouldtake corrective actions."Ferro testified that the Septem-ber meetings grew out of this promise in the July meet-ings.Ferro'sclaim,however,had the distinctivelyhollow ring of an explanation manufactured after-the-factto justify the September meetings.Ferro testified that hedecided to deviate significantly from the anonymous "at-titude survey"and instead have small face-to-face meet-ings with employees to allow the employees to "feel freeto speak freely."Ferro asserted that at the beginning ofthe September meetings with employees he told the em-ployees that the purpose of the meetings was to "ensurethat the information on the attitude survey was accu-rate."Ferro also asserted that during the Septembermeetings he never mentioned the Union.In view ofFerro's extensive background in labor law and labor rela-tions,Ferro may well be right that he never directlymentioned the Union during these meetings.The evi-dence on this issue,however, leaves no doubt whateverinmy mind that by the time union activity began in lateAugust Respondent had taken all the steps it planned toin response to the attitude survey.I am convinced thatonce he learned of the unionactivityFerroinitiatedthese small group face-to-face meetings precisely for thepurpose of soliciting additional grievances and com-plaints from employees.By conducting the meetingsface-to-face,a substantial departure from the "attitudesurvey," and by taking immediate action after the meet-ings to correct employee complaints,Ferro was able toknow not only the source of discontent, but to prove toemployees that he, as plant manager,was willing to takecorrective action if necessary to satisfy employees. I findthat during the meetings with employees in SeptemberFerro solicited grievances and complaints from them andthereafter took action necessary to correct employeecomplaints to discourage employees from further unionactivity,and that by doing so Respondent violated Sec-tion 8(a)(1) of the Act.Cutting,Inc.,255NLRB 534(1981).10.Charles Johnson and Ira Jenkins testified to a con-versationtheyhad with Supervisor Sweeney in or neartheirwork area during September 1983. According toboth Johnson and Jenkins,Sweeney started talking to153them about the Union and, during the conversation,stated that he knew that Johnson and Jenkins were theones who started the union campaign.Johnson and Jen-kins also testified that throughout the next few monthsSweeney called Johnson the "union president"and Jen-kins the "shop steward."Johnson and Jenkins both testi-fied that they asked Sweeney why he referred to them as"union president"and "shop steward."According toboth,Sweeney replied that it was because he knew theywere the ones who started the union campaign.Sweeney denied referring to either employee as "unionpresident" or "shop steward."According to Sweeney,"they referred to themselves and the other employeesalso referred to them. . . [as] shop steward. . . .Itwasa joke." I credit Johnson and Jenkins over Sweeney, andIfind that it was Sweeney who dubbed Johnson the"union president"and Jenkins the "shop steward." TheGeneral Counsel alleges that Sweeney thereby createdthe impression that the union activities of Johnson andJenkins were under surveillance in violation of Section8(a)(1) of theAct. Ido not agree.Johnson admitted thathe was one of the key union organizers, testifying, "Ev-erybody knowed that I was for the Union. . . [even] inthe front office."Johnson frequently spoke out in favorof the Union during breaks in the employee"canteen."Johnson and Jenkins are close friends.Although I dis-credit Sweeney in his denial that he referred to Johnsonas "union president" and Jenkins as "shop steward," Ibelieve he was testifying truthfully when he stated thatJohnson and Jenkins were referred to in this manner as ajoke.In view of their open and active support for theUnion, and the light-hearted nature of the reference toJohnson and Jenkins, I am not persuaded that Sweeneycreated the impression that their union activities wereunder surveillance. Accordingly,I shall dismiss that alle-gation of the complaint.11.Charles Johnson and Ira Jenkins also testified tomeetings they attended in September held by SupervisorSweeney with employees under his direction.Johnsontestified that during the meeting he attended Sweeneytold employees that from then on they would be allowedto go to the employee"canteen"only during breaks, andthat they would be allowed only two bathroom visitswithin a 2-hour period unless they brought a doctor'sstatement justifying more frequent use of the bathroom.Johnson testified that prior to this meeting in Septemberemployees could use the bathroom or visit the canteenwhenever they desired.Ira Jenkins provided a slightly different version ofSweeney's statement.Accordingto Jenkins,Sweeneytold employees that they could no longer leave theirwork area.He then testified Sweeney stated that if em-ployees had to use the bathroom or breakroom facilitiesthey could do so,but that they had to return to workimmediately.Jenkins, like Johnson,testified that prior tothe September meeting employees were free to go intoother departments whenever they needed to pick up ma-terialor parts, and were free to use the bathrooms asneeded.Employee Sue Dixon testified that during September1983 Supervisor Fay Radford also held a meeting with 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees under her supervision,during which she toldemployees that,"From now on,you will not leave yourwork area except on breaks and you will stay directly inyour work area."Dixon testified that prior to September1983 employees under Radford'ssupervisionmovedabout the plant and spoke to other employees at will,and that there were absolutely no rules restricting suchconduct.Finally, employees Dorothy Garrett and Peggy Phil-lips testified that SupervisorGerald Jenkins informedthem during September 1983 that from then on they hadto let Jenkins know whenever they went to the bath-room or left their workarea.According to Garrett andPhillips,Jenkins also stated that from then on theywould not be allowed to use the telephone except duringbreak periods.Garrett testified that prior to the unioncampaign employees "moved aroundlike they prettymuch wanted to" and used the restroom facilities asoften as needed.Supervisors Radford,Sweeney,and Jenkins all admitholding meetings with employees under their supervisionduring September 1983, duringwhich theyrestricted em-ployee movement in the plant in one way or another. Allthree supervisors testified that these September meetingswere simply part of a continuing series of meetings,which they hold with employees under their supervisionevery 2 or 3 months.Radford testified that once every 2months she holds a meeting with employees in the pack-ing department to discuss movement in the plant, not in-terrupting other departments and other people,attend-ance, and production.Sweeney testified that he holdssimilarmeetings with employees under his supervision"about every three months" to discuss breaks, tardiness,beginning work on time,and spending too much time inthe bathrooms.Supervisor Jenkins did not claim havingmeeting with employees under his supervision on a regu-lar basis,but did testify that while a supervisor he hasheld seven or eight meetings with employees in the de-partments under his supervision to discuss abuse of bath-room privileges and abuse of telephone privileges.I have some sympathy for Respondent's argument thatto believe the literal testimony of witnesses for the Gen-eralCounsel, the plant was operated as a free-for-all. Iam convinced that the General Counsel's employee wit-nesses exaggerated to some extent the freedom withwhich they roamed Respondent's facility. Nevertheless, Iam also convinced they were telling the truth when theytestified that prior to September 1983, department super-visors never held regular meetings with employees todiscuss or enforce rules concerning movement through-out the plant or use of the bathroom. Rather, the truthlies somewhere between the witnesses of the GeneralCounsel and those for Respondent. The conclusion to bedrawn, both from the General Counsel witnesses and Re-spondent witnesses,is that although employees did notroam Respondent's facility at will, they were expectedto, and did in fact,use common sense about leaving theirwork area, whether it be to go to another department orto use the restrooms. Abuse was handled by supervisorson an individual employee basis.During September 1983,however, Respondent cracked down and told employeesvariously that they were not allowed to leave their workareas at all except during breaks,that they were not al-lowed to use the restroom except at specified times or ina limited number of visits,and that they were not al-lowed to use the telephone except during breaks. It issimply too much to be sheer coincidence that in Septem-ber 1983,Supervisors Radford,Sweeney,Jenkins, andSchiewe,as discussed above,allhad meetings with em-ployees under their supervision during which they limit-ed employee movement throughout the plant.Instead,the logical conclusion to draw is that they did so becauseof, and in response to, employee union activity. I findthatRespondent restricted employee movement withinthe plant to demonstrate how unpleasant life could bemade if employees continued their support for the Unionand to limit the opportunities employees might have tomuster support for the Union.Ifind that by doing so,Respondent violated Section 8(a)(1) of the Act. SeeDeepdaleGeneralHospital,253NLRB 644, 646, 649(1980).12.Employee Diane Houser applied for work and wasinterviewedfor her jobon September 10, 1983,by Per-sonnelManager Gene Bass. Bass described Houser's jobduties to her. According to Houser,Bass then toldHouser that a union campaign was in effect,that Basswas not asking her opinion of it,but that she wouldprobably beapproached to sign a union card.Bass toldHouser that she did not have to sign a card,and that ifshe was pressured in any way,to let him know and hewould take care of it.Employee Betty Wester applied for her job and wasinterviewed by Bass in October 1983. According toWester, she met withBassin his office on her first dayofwork.Bass discussedWester's new job and toldWester that employees were trying to get a union intothe plant. According to Wester, Bass told her, "that ifsomebody tried to get me to sign a card to let him knowwho that person was." Wester also testified that Basstold her, "that if I sign a union card that they would layme off and they didn't have to hire me back."At the time of the trial,Bass was nolonger employedby Respondent, and he testified credibly that he had noexpectancy of being employed by Respondent at anytime in the future.Bass testified that due to the largenumber of new hires that he interviewed while employedby Respondent he was not able to recall specifically theinterviewswithHouser andWester.Bass testified, how-ever,that during his career as a personnel manager forRespondent he developed a memorized speech,which hegave to each new hire regarding the Union during thatperiod.Basstestified he told employees-If you electto sign a union card. . . you could besubject to fines and economic strikes. If you decidethat you do not want to sign a card and peoplethreaten you, and if you let the company know, wewill investigate and take appropriate action. . . .[I]f you do sign a card and you were a member ofthe Union, if you went out on [an] economic strikein . . . North Carolina, you cannot draw unemploy-ment benefits;the company has the right to replaceyou, not to fire you but we have the right . . . to STANDARD PRODUCTS CO.put other workers in your place to keep the plantfunctioning;and when the strike wasover . . . onlythen will we have the responsibility to bring youback in.I found Bassto be a verycredible witness,and his de-livery and demeanorat trial left no doubt whatever thatthiswas indeed a memorizedspeech thathe gave to eachnew hire.Bass credibly denied ever telling any employeethat they could be laidoff if theysigned a union card. Ihave no reason whateverto believe thateither Houser orWester waspurposely fabricating or alteringthe truth,and I do not draw such a conclusion.Rather,I creditBass, and I conclude that Houser and Wester were testi-fying to theirimpressionof whatBass had said to them,but that theyare simply in error.Accordingly, I findthatBass did not solicit the employeesto report theunion activitiesof otheremployees nor threaten to layoff employees in retaliation for signing a union card, andI shall dismiss those allegations of the complaint.13.Employee Ralph Johnsontestifiedto an altercationhe had withfellow employee Roland Sherrodon Octo-ber 4,1983, and commentsthat heoverheard made bySupervisorMcCray Deansimmediately afterward. John-son went into the employee canteen to take a break.Sherrod andDeans were seated at a table together. John-son testified that ashe walkedinto the canteenSherrodasked him if he wasfor the Union.Johnson didnot replyand walked past the table where Sherrod and Deanswere seated.Sherrod grabbed Johnson's arm and said, "Iknow thatyou are for the Union."Johnson then admit-ted he supported the Union. Johnsonsat down at a tableabout 5 feet away from Sherrod andDeans.Johnson tes-tified thathe then heard Deans tell Sherrod that if theemployees selected the Union management would beharder on employees,employeeswould not beallowedto take extra time on theirbreaks,and the plant mighteven close.Deans told Sherrodthatthe Union wouldnot be good for employees.Sherrod did not testify, andDeansdid not deny that Sherrod questionedJohnsonabout hissupport for the Union.Deans simply testifiedthat he didnot recall Sherrod doing so. Deans deniedtelling either Johnsonor Sherrod thatif employees se-lected the Union things would be harder foremployees,breakswould beshortened,or theplantmight close.Deans admitted,however,freely expressing antiunionsympathies to employees during thisperiod oftime, andhe even admitted telling employees that hisprior em-ployer hadgone out of business in part because of theadvent of a union.Finally,Deans admits telling employ-ees that hedid not wantto see thathappen toRespond-ent. In essence, therefore,Deans admits threatening em-ployeesthat Respondent might close becauseof the em-ployees selectingthe Union as their collective-bargainingrepresentative. I credit Johnson, and I find that on Octo-ber 4 DeansthreatenedemployeesthatRespondentwould be harderon them, that employees would not beable to take as long on breaks,and that theplant mightclose if employeesselected theUnion as their representa-tive,all in violationof Section8(a)(1) ofthe Act. TheGeneral Counselalso allegesthat Sherrod's questioningof Johnsonconstituted interrogationby Respondent.155Even though Deans did nothing to deter Sherrod fromgrabbing and interrogating Johnson,Ifind insufficientevidence from which to conclude that Sherrod wasacting as an agent of Respondent.Accordingly,I shalldismiss that allegation of the complaint that alleges thatDeans(through Sherrod)interrogated Johnson.14.Employee Annie Mae Lucas testified that in Octo-ber 1983 she had a conversation with SupervisorSweeney regarding a retirement savings plan that Re-spondent provides to its nonunion employees.5 In Octo-ber,Respondent posted notices to employees advisingthem of the existence of this plan. Lucas testified thatafter she and employee Angela Washington had bothseen this notice they had occasion to talk about it oneday while Sweeney was standing nearby.Lucas testifiedthat she told Washington she was not going to enlist inthe plan.Washington replied that she was not going toenlisteither.Lucas testified that Sweeney,who wasstanding nearby,turned to them and said,"Well, youcan't get it anyway,you signed a union card."Sweeney denied Lucas' testimony.According toSweeney,Lucas approached him about the poster an-nouncing the plan and asked Sweeney what the postermeant when it stated that it was available for"non-unionpeople."Sweeney testified that he replied, "I don'tknow." Lucas then asked Sweeney how the Companywould know who was in the Union.Sweeney testifiedthat he again said he did not know"unless the unionpeople send your name to the personnel office."Sweeney told Lucas that a man from Respondent's head-quarters was coming to explain the plan.The General Counsel stated at trial that employeeAngela Washington refused to appear in spite of a sub-poena.Respondent argues that an adverse inferenceshould be drawn from this, and it should be presumedthatWashington's testimony would have been unfavor-able to the General Counsel's case.I refuse to draw suchan inference from an employee's refusal to comply witha Board subpoena. An adverse inference will be drawnagainst a party only when that party has testimony ordocumentary evidence available to it that it fails to offerinto the record without sufficient justification.When theGeneral Counsel has subpoenaed the employee witness,ithas taken reasonable steps to make the evidence avail-able at trial,and an adverse inference is not warranted.Respondent next argues that no violation may be foundbecause Lucas and Washington had both expressed theirintent not to partake of the plan.Thisdecision, however,was not irrevocable. Finally,Respondent argues thatLucas displayed a "belligerent attitude"while testifyingand that Sweeney should be credited over Lucas. Farfrom displaying a belligerent attitude,I found Lucas tobe very straightforward and a thoroughly credible wit-ness. I credit Lucas, and I find that Sweeney told LucasandWashington that they would not be permitted toparticipate in Respondent's retirement savings plan be-cause they had signed union authorization cards. An em-5The plan states on its face that it is available for "the non-union,hourly paid employees of the Standard Products Company."The com-plaint does not allege,however, that the plan is discriminatory, and theGeneral Counsel seeks no remedy requiring a change in the plan itself 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDployer violates Section 8(a)(1) of theAct bymaintaininga benefit plan that excludes employees who are repre-sented by a union,or who are members of a union. SeeComputer Sciences Corp.,258NLRB 641, 648 (1981).Sweeney's statementto Lucas therefore violated Section8(a)(1) of the Act.Conair Corp.,261 NLRB 1189, 1270(1982).15.Employee Diane Houser testified that about 2months after she was hired (i.e., approximately Novem-ber 1983) she was approached at her machine by Super-visor Gerald Jenkins. Houser testified that Jenkins askedif she was having any problems. Houser replied, "No."Jenkins then asked Houser if anyone had been botheringher.Houser replied, "No. Why?" Houser testified credi-bly that Jenkins then asked, "You haven't been botheredby anybody trying to get you to sign a card?" Houseragain replied, "No." According to Houser, Jenkins thentold her that if anyone did, to let him know who theywere, and he would take care of it. Jenkins deniedHouser's testimony and denied having any conversationwith Houser about signing a union card.I credit Houserover Jenkins, and I conclude that Jenkins interrogatedHouser about her union activities and instructed Houserto inform him if anyone approached her aboutsigning aunion card, both in violation of Section 8(a)(1) of theAct.16.Haywood Fisher was employed by Respondent asa machine operator for about a year, from November1982 until he was discharged in November 1983. Fishertestified that about 2 weeks prior to being dischargedPlantManager Gene Ferro approached him while hewas working at his machine. According to Fisher, Ferroasked him how he felt about the Union. Fisher testified,"And I told him . . . I thought a union would do thecompany good, the way they done their employees. Heturned around and walked off and never said a word."Fisher testified that prior to this conversation with Ferrohe had never had any conversation with Ferro or anyother supervisor about the Union. According to Fisher,there were no witnesses to the conversation between himand Ferro described above.Ferro denied interrogating Fisher about his union sen-timents or activities. Ferro testified, "I used to see himwalking through the plant and I would say, 'How areyou doing,' and that was about it." The General Counselargues that Fisher should be credited over Ferro becausehe has no interest in the current litigation and would bemore likely to remember a conversation with the plantmanager than the plant manager would be to remember aconversation with a single employee. Fisher, however,was discharged by Respondent, and it is possible hemight bear some hostility toward Respondent as a result.Throughout his testimony, Fisher was very assertive; infact a bit too assertive, which left me with a real ques-tion about his objectivity. I credit Ferro over Fisher, andIfind that Ferro did not interrogate Fisher about hisunion sentiments or activities. Accordingly, I shall dis-miss that allegation in the complaint.17.EmployeeIra Jenkinstestified that shortly beforeChristmas 19836 he was approached by SupervisorSweeney, scolded for staying in the bathroom too long,and interrogated about his union activity. According toJenkins, as he came back from the bathroom, Sweeneycame up to him and pointed out that Jenkins had been inthe restroom for 7 minutes.' Jenkins told Sweeney hehad not been in the restroom that long, and he askedSweeney if Sweeney was harassing him because he sup-ported the Union. Sweeney responded, stating that heknew Jenkins was for the Union, and then asking Jenkinsif he was for the Union. Jenkins replied that he was.Sweeney testified that he had a conversation with Jen-kins and other employees about "bathroom breaks." Ac-cording to Sweeney, he told Jenkins that he was taking"too long" and that if this continued, "action would betaken against that." Sweeney did not specifically deny in-terrogating Jenkins about his union activities. I creditJenkins that Sweeney did so.Respondent argues that Sweeney's discussion with Jen-kins was simply the result of his consistent enforcementofRespondent's policy againstmisuse of bathroombreaks.Respondent introduced portions of a notebookthat Sweeney kept in the course of his job as a supervi-sor to document warnings and to note unusual occur-rences.This notebook reflects that during November1983 Sweeney verbally reprimanded Haywood Fisher,Charles Johnson, Raymond Powell, Ira Jenkins, BeverlyRuffin, and Deborah Evans about misuse of breaks. Re-spondent did not offersimilarwarningsdocumented bySweeney prior to the advent of union activity.I am nowconvinced that rather than detracting from the GeneralCounsel's case, these exhibits tend to support the GeneralCounsel's case and confirm my earlier finding, discussedabove, that beginning in September 1983, with theadvent of the union activity, Respondent's supervisorsbegan to strictly enforce rules limiting employee move-ment throughout Respondent's plant to impress on em-ployees that life would not be pleasant as long as theysupported the Union. Accordingly, I find that Sweeneyverbally reprimanded Jenkins in violation of Section8(a)(1) of the Act.18.Employee James Fritz testified that on one occa-sion in January 1984, he was in the employee "canteen"during a break telling other employees about the payscales at Respondent's unionized plants. Maintenance Su-pervisor Ken Pensher was sitting at a table with someemployees not far from Fritz. Fritz testified that when hefinished speaking Perisher said in a loud voice, "I knowthe company can't do anything about it, but if I had myway about it, I would fire the son-of-[a]-bitching bas-tard." Employee Sue Dixon corroborated Fritz' testimo-ny.Perisher denied making this statement or any similarstatementto or about Fritz.6Jenkins inadvertently testified that this conversation occurred in1984, but it is clear from the context that it took place in 19837 I grant the General Counsel's motion to correct the transcript, whicherroneously states that Jenkins stayed "several"minutes,while Jenkinstestified that he was told by Sweeney he had stayed "seven" minutes STANDARD PRODUCTS CO.157Respondent called a number of witnesses who testifiedto an incident,which most of them placed either duringAugust or during the summer of 1984.Perisher testifiedthat he observed an incident during which Fritz wasspeaking to other employees in the canteen,and afterwhich employee Wiley Joiner asked Fritz,"If the damnunion paid that good,why didn'tyou stay up therewhere they was at?" Perisher testified that employee SueDixon then jumped up from her seat and said,"Iwill fixKen Perisher this time,"and she then went to make aphone call. Perisher testified he asked Joiner to leave thecanteen,telling Joiner that he could lose his job if hekept talking that way. Perisher told Ferro about the inci-dent,and Ferro told Perisher not to worry about it.Joiner testified about his remark to Fritz,but he was notable to testify about anything else that was said at thattime.Joiner placed his remark to Fritz only 2 or 3months before the election held on August 30, 1984. Em-ployee Benny Adcox testified to Joiner's remark,and he,like Joiner,placed the incident in late summer 1984.Adcox. testified that after Joiner asked Fritz, "If thedamn union paid that good,why didn't you stay up therewhere they was at?"Adcox then added,"You son-of-a-bitch,why don't you go back up North where the unionis?"Adcox testified,"Mr. Perisher didn't say anything."Employees Shirley Parker and Linda Garrett both testi-fied to remarks they overheard made by Perisher andAdcox during the summer of 1984.Parker was sitting atthe table with Perisher.After Fritz spoke to employees,Parker overheard Perisher say, "There was a lot ofthings that he wished that he could say, but being a su-pervisor he was not allowed to." Parker denied that Per-isher stated he wished he could fire Fritz.Parker alsotestified that another employee made the remark, "If hewants the union so bad,why doesn'the go where theyhave one." Garrett was sitting at the table with Fritz.After Fritz' speech, Garrett heard Adcox say to Fritz,"That S.O.B. could send his ass back up North so that hewouldn'thave to bring this trash down here."Garrettdid not hear Perisher make any comment.The witnesses produced by Respondent offered con-tradictory testimony.Perisher claims he said nothing toFritz but toldJoiner that he might befired forhis com-ment.Adcox also testified, "Mr. Perisher didn't say any-thing."Employee Shirley Parker, on the other hand,contradicts Perisher's claim that he did not say anythingto Fritz, testifying instead that Perisher stated there werea lot of things he wished that he could say, but being asupervisor he was not allowed to. My findings regardingthis incident are made substantially easier by the testimo-ny of Plant Manager Gene Ferro.Perisher, it may be re-called,testified that he spoke to Ferro about the incident.Ferro testified about that conversation with Perisher.Ferro admitted Perisher told him Perisher had statedthat if Fritz worked for him, he would fire Fritz. Ferroadded he told Perisher that since the statement was Per-isher's opinion he was free to make the comment. Ana-lyzing the testimony of all the witnesses, bearing in mindthe mutually corroborative testimony of Fritz and Dixon,noting the contradictory testimony of Respondent's wit-nesses, and bearing in mind the admission against interestby Respondent'sown plant manager,IcreditFritz. Ifind that Perisher threatened Fritz,in the presence ofother employees in the canteen,that if Fritz worked forPerisher,Perisher would fire him because of his supportfor the Union.I reject Respondent's incredible argumentthat no violation of Section 8(a)(1) of the Act should befound because"according to the testimony of the Gener-alCounsel'switnesses,the alleged discharge threat in-cluded a specific disclaimer,which clearly and unequivo-cally protected Section 7 rights:The companycan'tdoanything about employees speaking out for the Union."Rather,Perisher's statement constituted a clear threat notonly to Fritz but to other employees in the canteen, in-cluding those who did work for Perisher,that if hecould find a way,he would fire those who supported theUnion.Such a threat of discharge has always been heldto violate Section 8(a)(1) of the Act,and I so find.19. In January 1984,employee Charles Johnson waspromoted to the position of setup man.At the time of hispromotion,Johnsonwas called into Supervisor PatGrooms' office along with Supervisor Sweeney for joborientation.According to Johnson,Grooms told him thathewas the most qualified bidder for the job, andGrooms described his new job duties.Grooms then toldJohnson,"Iwould be going in other departments andgetting tubs and . . . trays but don't be talking to anyoneelse in those departments but the supervisor,because ifanyone come[s] to her and tell[s]her that I were harass-ing them about the Union,she would have to dismissme."Grooms denied that she brought up the word"union" or thatshe mentionedfiringor dismissing John-son.According to Grooms,she told Johnson,"Charles,this position now gives you carte blanche authority to goanywhere in the plant. . .so be very careful in the ad-ministrationof yourduties, not to pull production peopleaway from their jobs for any conversations."Sweeneycorroborated Grooms, adding that Grooms "didn't sayanythingabout the Union."NeitherGrooms norSweeney impressed me as beingcompletely truthful. Ifind,as testified to by Grooms,that she told Johnson..not to pull production people away from their jobs forany conversations."I also credit Johnson, however, thatGrooms told Johnson she would"have to" dismiss John-son if she received complaints that Johnson was "harass-ing" employees about the Union.Ifind that Grooms'statement to Johnson does not itself violate Section8(a)(1) of the Act. Respondent is not required to tolerateJohnson,or any other employee,disrupting its produc-tion work by soliciting for, or against,the Union duringworking time. Nevertheless,this conversation evidencesRespondent's disparate handling of the situation involv-ing employee Benny Adcox,who solicited employee op-position to the Union during worktime.The Adcoxmatter is described fully below,and I therefore delayuntil then my finding regarding Grooms' statement toJohnson.20.During February1984, employee Peggy Phillipsworked as an inspector on the second shift under the su-pervision of Gerald Jenkins.Phillips testified that onFebruary 8, 1984,while at her work station, Jenkins ap-proached Phillips and asked her where she had goneafterwork the previous night.Phillips,who had gone to 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDa union meeting,asked Jenkins why he wanted to know.Jenkins responded,"You don't have to tell me anyway, Igot connections and I know where you went last night."Phillips testified that on the next day,February 9, Jen-kins again approached her at her work station.Phillipstestified that Jenkins told her she did not have to tell himwhere she had been the night before,that"you probablywent to a KKK meeting or the Union meeting."Phillipsanswered,"Yes. Iwent to a union meeting."EmployeeDorothy Garrett,who worked next to Phillips,testifiedshe also heard Jenkins'remarks,and her testimony cor-roboratesthat ofPhillips.Jenkins denied the entire con-versation with Phillips.Jenkins asserted,and Respondentargues,that becausebothJenkins and Phillips are black,Jenkins would not have made the statement about Phil-lips having gone to a KKK meeting.Idiscredit Jenkinsand I reject this argument.Such a statement might wellhave been made by Jenkins to Phillips as an insult or tosuggest that because it was clear to both she would nothave been to a KKK meeting,Phillips must have been toa union meeting.Whateverhis intention in making refer-ence to the KKK meeting,I credit Phillips that Jenkinsdid so.I find that in the conversation on February 8 Jen-kins first interrogated Phillips about her union activitiesand then created the impression that those activities wereunder his surveillance.In the conversation on February9,Jenkins again created the impression that Phillips'union activities were under his surveillance.I find that inboth conversations,Jenkins violated Section 8(a)(1) oftheAct.FirmatMfg.Corp.,255NLRB 1213, 1219(1981).C. Alleged Unfair Labor Practices Occurring During"The Critical Period"The petition in Case 11-RC-5222 was filed on June29, 1984.1.Not long after Charles Johnson becamea setup man,he had occasion to work on employeeIra Jenkins' ma-chine.While they were together, Johnson toldJenkinshe had heard that employee Benny Adcox was goingaround the plant during working timesolicitingemploy-ees to revoke their union authorization cards and to au-thorizeAdcox to get the cards back for them. JenkinsaskedAdcox if he could get his card back for him.Adcox said that he could, and that he would get someform for Jenkins to sign in order to get his card back.Johnson then asked Adcox how he was able to goaround theplant solicitingemployees to get their cardsback during working time when he, Johnson, had beentold that if he spoke the word "union" on the workfloor, he would be fired. Adcox responded that he hadbeen authorized by the Federal Government and theplantmanagerto get people's cards back. SupervisorSweeney then approached the group. Johnson toldSweeney what had taken place, that Adcoxwas solicit-ing employees during working time to revoke their unionauthorization cards, and demanded that he be givenequal timeto solicitsignaturesfrom employees on au-thorization cards supporting the Union. Sweeney toldJohnson that he would check with Supervisor PatGrooms and get back in touch with Johnson. Sweeneyhimself testified he told Johnson and Jenkins that hecould not do anything to Adcox, but that he wouldinform his supervisor, Grooms, about their conversation.Sweeney did report the conversation to Grooms.Grooms testified that she in turn spoke to Plant ManagerFerro. Ferro testified that he called Adcox's supervisor,Ken Perisher, and Adcox into his office. Ferro testified,"I explainedto Benny [Adcox] . .. that you cannot dothat . . . during company working hours."Adcox, who describedhimself as"an idol" of otheremployees, testified that employees continued to ap-proach him, asking him to help them get their cards backfrom the Union. Adcox, who was almost as incredible ashe was egotistical, asserted, "I told them I couldn't doanything else on company time, that it had to be onbreak time or . . . on the outside." In fact, however,Adcox continued soliciting opposition to the Unionduring working time.InAugust 1984, employees Sue Dixon and DebbieVick complained to Supervisor Augustine Bryant thatAdcox had been talking to Vick on working timeagainstthe Union. According to Dixon, whom I credit, Bryantlaughed and asked Dixon and Vick what they wantedhim to do about it. Dixon replied, "Give us the sameamount oftime."Bryant then told Dixon that if she wasdoing her job instead of looking around and listening toeverybody else that she would not know what was goingon.Dixon then told Bryant that if that was his answerthey would just file unfair labor practice charges againstthe Company. Bryant went to the telephone, and withina few minutes Supervisor Dan Schiewe came to thefloor.Dixon then explained the situation to Schiewe.Dixon testified that Schiewe stated she was right andthatAdcox would be stopped. Bryant admitted Dixon'sversion of this incident. Schiewe testified he went toPlantManager Gene Ferro and Ferro "issued the ordersto Benny's supervisor for him not to do that anymore."Adcox admitted talking to employees about revokingunion authorization cards while on working time. Healso admitted receiving two separate rebukes from Ferroand Perisher for his activities prior to the election.From the evidence before me, I conclude that Re-spondent enforced its no-solicitation rule in a disparatemanner, discriminating in its enforcement between unionproponents and union opponents. In January 1984, whenCharles Johnson was promoted to the position of setupman, Grooms warned Johnson that pulling productionpeople away from their jobs to talk about the Unionwould resultin his dismissal.When Supervisor Sweeneyreported to Grooms that Adcox was soliciting employeesduring working time to revoke their union authorizationcards, she neither discharged him, nor reprimanded him,nor even discussed the matter with him. She reported thematter to Plant Manager Ferro. Ferro simply met withAdcox and his immediate supervisor, Ken Perisher, andreminded them of Respondent's no-solicitation rule.When employee Sue Dixon later complained to Supervi-sor Bryant that Adcox was still soliciting against theUnion on working time, he laughingly dismissed thematter, asking Dixon what she wanted him to do. WhenDixon demanded equal time, Bryant rebuked Dixonsaying that if she was doing her job instead of looking STANDARD PRODUCTS CO.around and listening to others,she would not know whatwas goingon.Thisinstanceof Adcox's activitieswasalso reported to Ferro.Once again,Ferro did not dis-chargeAdcox,impose any discipline,or even issue awritten reprimand.Ferro simply reminded Adcox onceagain of Respondent's no-solicitation rule. The requestsof both CharlesJohnson and Sue Dixonthat they begiven equal time to solicit in favor of the Union went un-answered.Considered as a whole,I find that Respond-ent's actions toward employee Benny Adcox reflect dis-parate treatment of union proponents and union oppo-nents.Accordingly, I findthatRespondent'sdisparateapplication of its no-solicitation rule, including Grooms'warning to Johnson in January 1984 that he would befired if he interrupted employees'work by talking aboutthe Union,violated Section 8(a)(1) of the Act.ReevesRubber,252NLRB 134,142 (1980),and cases citedtherein.2.Thecomplaint alleges that on eight specified datesduring August 1984 Supervisor William Sweeney threat-ened plant closure and committed various other viola-tions of Section 8(a)(1) ofthe Act.The evidence offeredin support of these allegations consisted entirely of thetestimony of employee Percy Bellamy.Bellamy testifiedthat on "just about every day"duringAugust 1984,Sweeney approached him while at work to talk aboutthe Union.Sweeney told Bellamy that the Union wouldnot be any good for the employees. According to Bella-my, Sweeney complained about the female employees inthe S-10 and T-115 departments, stating that they hadsomething against Sweeney and that "if they didn't shapeup, they was going out the door."Bellamy then testified:But I mean he talked to me about every day. Hesaid that. . .the plant wasn'tgoing to let no out-siders come in and tell them what to do.He saidthat just about everyday.He said they would move,go back to Port Clinton,Ohio.If we got a union inthere. . .they would.Sweeney denied threatening to discharge female em-ployees in the S-10 and T-115 departments. Sweeneyalso denied telling Bellamy that outsiders were not goingto be allowed to come in or that the plant would bemoved back to Port Clinton, Ohio. Sweeney testifiedthat one day he casually asked Bellamy how things weregoing.Bellamy replied that things were all right andthen asked Sweeney what he thought of the Union.Sweeney testified he stated that he did not think any-thing of the Union. Sweeney told Bellamy to look at thebenefits thatRespondent had provided to employeesover the past 3 or 4 years. According to Sweeney,Bella-my asked Sweeney if the plant would close in the eventthe Union was selected by employees as their bargainingrepresentative. Sweeney testified:I told him that not he or I could close the plant.There would be, if the plant didn't make a profit, itwould close itself. And that was because of eco-nomic reasons and not because the union or I oranybody. And at the same time, he said, "Well, itdon't matter what you say, I am going to vote yes159for the unionanyway."I also told him that was hisright.Sweeney testifiedthat at thetime of theconversationwithBellamy,he thought perhapshe was being set up,and that as a result,he immediatelywrotedown somenotes about the conversation.Later thatsame day, he re-wrotethose notes,at thesame time expanding them tosome degree.Both the first and second set of notes re-garding this conversation state in essence,"I told himthat I did not thinkanythingabout theunion,becausethe companyhas grown a lot in four years." Both sets ofnotes also reflectthat Sweeneytold Bellamy,"Look atthe benefitsthat wehave." Finally, bothsets of notes re-flect thatSweeney told Bellamy, "If thecompany can'tmake a profit,itwill close."I am troubled by the allegations regarding these con-versationsbetween Sweeney and Bellamy. Bellamylumps into a single description conversations that are al-leged tohave occurredon eight separate dates. His de-scription is quite generalized and contains manycolloqui-alisms.As a result, it is very hardto determine from Bel-lamy's testimonywhat Sweeney actuallysaid to Bellamy.It is impossible from Bellamy's testimonyto describe anyspecificconversation in itsentirety.On the other hand,therewas nothing in Bellamy's demeanorthatwouldlead me to discredithim. Further,Bellamy obtained hisjob withRespondent through awork-release programfrom prison, and it ishighly unlikely thatsuch an em-ployee wouldcome forwardto purposelylie against hisemployer. Also, itisobviousfrom the number of warn-ingsand reprimandsthat he hasreceivedthat Bellamy isjust barelyholding ontohis job.Bellamy is certainly inno positionthat it would be likely for him to come for-ward and lie against Respondent.Ido note,however,thatBellamy hadto be proddedsomewhat in his descrip-tionof theseconversations.I note too a troubling simi-larity betweenBellamy'sdescriptionof these conversa-tionswith Sweeney and hisdescription of a laterconver-sationwith Supervisor Pat Grooms,described below.Bellamy attributedcertain nearly identical remarks toboth Sweeney and Grooms.I creditSweeney thatduringthe oneconversation herecalls having had with Bellamyhe had the feeling hewas being set up,and thatas a result he made notes ofthe conversation.Weighingall thesefactors,I have con-cluded thatBellamy's testimony regarding these allegedconversationswith Sweeneyisunreliable.I thereforecredit Sweeneyinstead,and I find that Sweeney hadonly one conversationwithBellamy,which is accuratelydescribed in Sweeney's notes. I find that whileSweeneydid tell BellamythatRespondent might close,he did soonly inthe context that it might "if the company can'tmake a profit." I find nothingin Sweeney's remarks toBellamy that constitutes a violationof Section8(a)(1) ofthe Act. Accordingly,I shall dismissthoseallegations inthe complaint.3.On August16, 1984,Respondentposteda notice atitsRockyMount facility announcing to employees that ithad purchasedanother facility atGoldsboro,NorthCarolina, about40 milesfrom RockyMount.EmployeesCharlesJohnson and Ira Jenkinstestifiedthat in mid- 160DECISIONSOF NATIONALLABOR RELATIONS BOARDAugust, shortly afterthe announcement was posted, theyhad a conversation with SupervisorSweeney about theGoldsboroplant.Johnsontestifiedhe referred to thenoticeabout the Goldsboro facilityand asked Sweeney ifhe thought the RockyMount plantwouldclose if em-ployees selectedtheUnion.Sweeney responded, "Ireally believe that it would close if the Unioncomes in."Sweeney then asked,"Why do you think they purchasedthat?"Johnsontestified that Sweeney thenstated he wasgoingto tryto get transferredto the Goldsboro facility.Jenkins corroborated Johnson's testimony.According toJenkins, "Sweeneytold us that they bought thecompanyinGoldsboroin casethe Uniondid come in,he said theywould move the plant."Jenkins testified he then askedSweeney how Respondent might be able toafford tomoveto Goldsboro whencompetition was so great. Jen-kinstestified SweeneyansweredthatRespondent had aplant in Canada,and when employees at that plant wenton strike,Respondent sentthe parts tothe plant inRocky Mount to do the work.Jenkinstestified he thenasked Sweeneyif he thoughtRespondentcould afford tomovethe plant if the Unioncame in,and Sweeney re-plied,"Yes." Jenkins then told Sweeney, "Well, it tookus a year and a half to get the plant going.You just can'tstart running thisrubber overnight."Sweeney then toldJenkins, "Thatdon'tmake any difference."Sweeneythen stated thathe thought he hadsaid too much, andwalked away.Sweeney testified that on the day the notice of theGoldsboroplant purchase was posted he attended ameetingof supervisorsto discuss the effects of such anannouncement on employees during a union campaign.Sweeney testifiedthaton hisway back to work from themeeting CharlesJohnsonasked Sweeney if he was goingto goto the Goldsboroplant.Sweeney testified that hereplied,"Idon'tknow, but Isurewouldlike to."Sweeney testified that thatwas the extentof the conver-sationwith Johnson andthat he "neverstopped walk-ing." Respondent argues thatthroughout this trial John-son and Jenkins demonstrated a tendency to exaggerateand fabricate,and their testimonyshould be discredited.I disagreewithRespondent.Regarding this conversation,I found the testimonyof both Johnsonand Jenkins, butparticularly that of Jenkins,to be spontaneous, straight-forward, and thoroughly believable. I credit thetestimo-ny of Johnsonand Jenkinsover that of Sweeneyregard-ing this conversation,and I findthat Sweeneytold themhe thoughtRespondent'sRockyMount plant wouldclose if the Unioncame in. Jenkins argued with the feasi-bilityof Respondent being ableto afford toclose theRockyMountplant,butSweeneyinsistedthathethoughtRespondentcould and wouldclosethe plant ifemployees selected theUnion.Respondent argues thateven if Icredit Johnsonand Jenkins,no violation of theAct shouldbe found because Sweeney was simply ex-pressing his own personal opinion. I findthis situation tobe different from theconversation between employeeSueDixon and SupervisorFay Radford,discussedabove.I credit Johnsonthat hebelieved Sweeney wasexpressingmore than his own personal opinion, thatSweeney was repeating"somethingwhichcame fromhigher up"because Sweeney would not have known"whether the company would close or not by his opinionif someone hadn't told him that."Sweeney did not offerany objective basis for his prediction that the plantwould close if the employees selected the Union,nor didhe explain that such a decision would be the sole resultof economic considerations.Accordingly,I find that byhis statements to Johnson and Jenkins during this conver-sation,Sweeney threatened that Respondent would closethe Rocky Mount facility in retaliation for employees se-lecting the Union,and in doing so Respondent violatedSection 8(a)(1) of the Act.EMR Photoelectric,supra.4.Employee James Parker testified that on one occa-sion during August 1984 he was approached by his su-pervisor,McCray Deans,while at work.Parker testifiedthat Deans asked Parker,a recently hired employee, howhe felt about the Union.Parker replied that he did notknow.Parker testified that Deans then stated it would bein Parker's best interest to vote"no" in the upcomingelection because the Union would not do any good. Ac-cording to Parker,he then asked Deans about Respond-ent'sGoldsboro,North Carolina facility,which Re-spondent had purchased only a short time before.ParkertestifiedDeans' answer that if the Union was voted in,"itwouldn'tdo any good, that the plant would mostlikely close."Parker testified that Deans stated most em-ployees, like Parker,would not have a job at Goldsboro,but that Deans would have a position there. Deansdenied asking Parker about his union sentiments,deniedtelling Parker that the plant might close,and denied stat-ing that he,unlike other employees,would have a job atRespondent'sGoldsboro facility. In fact,Deans testifiedthat since March 1984 he never even spoke to Parker.In itsbrief,Respondent describes Parker's testimony as"halting,selective,and unconvincing" and later as"weak,halting,selective,disjointed,and wholly uncon-vincing."Respondent describesDeans' testimony as"certain,straightforward,and spontaneous."Iwhollydisagree with Respondent's descriptions.Instead, it wasParker whom I found to be straightforward and convinc-ing.Deans, on the other hand, attempted to attach Park-er's credibility by describing him as one of the "worstemployees I had"who "should have probably been ter-minated sometime back." Deans admitted telling Re-spondent'semployees that a union was"part of thereason"the employer where Deans previously workedhad gone out of business and that he did not want to seethat happen at Respondent's facility"but it was up to theindividual." I credit Parker over Deans, and I find thatDeans interrogated Parker about his union sentiments,told Parker that the Union would not do Respondent'semployees any good,and threatened plant closure andlossof jobs if Respondent'semployees selected theUnion as their collective-bargaining representative. Indoing so, Respondent violated Section8(a)(1) of the Act.5.Employee Percy Bellamy testified that in mid-August,about 2 weeks before the Board-conducted elec-tion,Supervisor Sweeney took him to Supervisor PatGrooms' office.Sweeney then left.Bellamy testified thatGrooms asked him what he had against Grooms.Bella-my asked Grooms what she meant.Grooms replied byasking Bellamy why he favored the Union.Bellamy re- STANDARD PRODUCTS CO.plied that he had a right to. Grooms then pointed outthat she had been good to Bellamy,that she had helpedBellamy get out of prison,and yet Bellamy was againsther. Bellamy testified that Grooms then raised the sub-ject of female employees in T-115 department.Bellamytestified:"She was talking about the girls in T-115, thatshe disliked the girls in T-115;the exact words were that`she couldn't stand the girls' in T-115." Bellamy testifiedthatGrooms stated her dislike for these female employ-ees had something to do with the fact that they had beensubpoenaed to appear at a Board proceeding.Accordingto Bellamy,Grooms also mentioned employees CharlesJohnson and Ira Jenkins,stating that "if they didn'tshape up,theywould get fired."With some leadingquestions from the General Counsel,Bellamy also re-called that Grooms stated"anybody else that was for theUnion was against her." After more leading questions,Bellamy testified that Grooms"did say that the companywould move.They didn'twant no outsiders coming inand telling them what to do."Grooms denied having this conversation with Bellamyinmid-August.Grooms testified that on July 9, 1984,Sweeney brought Bellamy to her office for her to issueBellamy a written reprimand regarding his attendancerecord.According to Grooms,after she issued Bellamythe reprimand, Bellamy asked Grooms how everythingelse was.Grooms then testified:And I said,well gee Percy,I don't know.You tellme. And he said,Iguess things are going okay.And I said,I hope so. And I told him that we wereinstrumental in helping you get out of prison. Youare now making good wages and good benefits, andI said,along those lines Percy,Iwould certainly ap-preciate your vote in the up-coming election. Andhe looked at me, and he said, that doesn'tmean thatI can't vote the way I want to,does it?And I said,it certainly does not Percy.You know that you areallowed to vote any way you want to, but I wouldappreciate the support for the company.And withthat,he got up and left my office.Grooms denied the remainder of the conversation as de-scribed by Bellamy. Respondent argues that Bellamy'stestimony was "vague,selective,halting,and entirely un-convincing,"whileGrooms'testimonywas "candid,straightforward, and spontaneous."These descriptions donot comport with my observations of either individual.Rather,Ihad the distinct impression while observingGrooms testify that she was wearing her best poker face.Bellamy,on the other hand,struckme as having amemory that can only be described as less than perfect,but nevertheless as an individual who was attempting totell the exact truth as he remembered it.In crediting Bellamy regarding this conversation, Ihave not lost sight of the repetitive nature of certain re-marks Bellamy attributes to Grooms in this conversationand that he attributed to Sweeney in an earlier conversa-tion.As I have found above, Bellamy was incorrect inattributing those remarks to Sweeney. I find that it wasGrooms, not Sweeney,who made the remark to Bellamythat she could not stand the female employees in T-115161department.Considering Bellamy's testimony,Ifind thathis earlier and more spontaneous description of the con-versation with Grooms is accurate.Grooms did ask Bel-lamy why Bellamy was against Grooms and why he wasfor the Union.Grooms also pointed out to Bellamy thatshe had been good to him and had helped him get out ofprison.Grooms also said that she disliked the female em-ployees in T-115 department,and that employeesCharles Johnson and Ira Jenkins would be fired if theydid not"shape up."The leading nature of the questionsthat prompted Bellamy's description of the remainder ofthat conversation,however,renders it somewhat ques-tionable.During that later portion of his description ofthat conversation,Ihad some doubt whether Bellamywas still reporting what Grooms had said to him, orwhether he was then reporting his own reaction to it, at-tributing toGrooms statements that were actuallythoughts he had as a result of the conversation.Accord-ingly,I do not rely on that latter part of his descriptionof that conversation,and I do not find that Groomsthreatened plant closure.I do find,however,that in thestatements Grooms did make to Bellamy,she interrogat-ed Bellamy about his union sentiments,unlawfully solic-ited him to abandon his support for the Union by point-ing out that she and Respondent had both been good tohim by getting him out of prison,and threatened to dis-charge Charles Johnson and Ira Jenkins if they did not"shape up."Bellamy was not an open and active unionsupporter,and I find that Grooms interrogating himabout his union sentiments violated Section 8(a)(1) of theAct.Moreover,by the time of this conversation, John-son and Jenkins were known by everyone as the leadingunion adherents, and I find that Grooms' threat to dis-charge them if they did not "shape up" was in direct re-taliation for their union activities.Accordingly, it tooviolated Section 8(a)(1) of the Act.The General Counsel alleges that Grooms' statementshe "could not stand" the female employees in T-115 de-partment constituted a veiled threat against those em-ployees. I do not agree.The statement is vague and onits face suggests nothing more than the fact that Groomshad a dislike for certain unnamed employees in that de-partment. Such a statement does not rise to the level of athreat that would violate the Act.6.During August 1984,PlantManager Gene Ferroheld a series of meetings with employees during whichhe covered different topics and different aspects of Re-spondent'spreelectioncampaign.Ferro held severalmeetings concerning each topic with different groups ofemployees so as not to curtail production. The GeneralCounsel alleges that in one group of meetings Ferro con-veyed the message that it would be futile for employeesto select the Union as their collective-bargaining repre-sentative because Respondent would not bargain mean-ingfully with the Union, thereby violating Section 8(a)(1)of the Act.Both counsels for the General Counsel and Respond-ent presented numerous witnesses regarding this group ofmeetings.From the way their testimony was developed,it is impossible to determine which witnesses attendedthe same meetings.The General Counsel's allegation, 162DECISIONSOF NATIONALLABOR RELATIONS BOARDhowever,isfounded on certain statements Ferro is al-leged to have repeated at each of these meetings. Thus,it is the repetition in testimony that is significant, and notthe fact that employees attended the same meeting. It iswith these observations in mind that I have reviewed thetestimony.During the particular group of meetings at issue, themain topic of Ferro's remarks was the negotiating proc-ess.At thesemeetings,Ferro presented a short filmshowing either actual or staged negotiations and thenused prepared slides that were the basis of a speech toemployees. An inordinate amount of testimony was de-voted to the question whether during the slide presenta-tionFerro simply read verbatim from the slides orwhether he ad-libbed. This was due to the fact that thereare significant differences between the testimony of wit-nesses for the General Counsel and the verbatim contentof theslides,which were introduced as exhibits by Re-spondent.Without reciting the testimony of the witnesseson this subject, suffice it to say that Ferro, who was oneof the last witnesses called by Respondent, admitted thathe not only read from the slides but he attempted to putthe meaning of the slides into"laymen's terms"so thatthe employees could understand the point he was tryingtomake.Accordingly, I find that the content of theslides does not provide a complete version of everythingFerro said to employees at these meetings. It is necessaryinstead to refer to the testimony of the numerous wit-nesses herein.Employee Charles Johnson testified that at one of themeetings he attended another employee asked Ferro ifFerro would give the Union a contract if it won theelection.According to Johnson, Ferro replied, "I don'thave to give nothing. I will be sitting at the bargainingtable and everything that is asked, I can say no, no, no."Johnson testified that at another meeting he attendedFerro told employees, "If the Unioncomes in,Idon'thave to agree to nothing. . . . You could lose some ofthe benefits that you already got and it would be justlike starting all over again. I will be sitting across thebargaining table and I will be saying no, no, no, no."Employee James Parker testified that during the meetinghe attended, after Ferro showed the overhead slides toemployees, Ferro told the employees that when it wastime to bargain with the Union, he would say "no" towhatever the Union asked for. According to Parker,Ferro also told employees that selecting the Union didnot mean that the employees would get better benefits.Employee Ralph Johnson testified that at themeetinghe attended, after Ferro showed employees the film de-picting bargaining and the slides, Ferro stated that hewas "going to do like the guy in the film" and sit at thebargaining table saying "no, no, no to everything theUnion asks for." Employee Ira Jenkins testified thatduring the meeting he attended, after Ferro showed thefilm to employees, Ferro told employees that he did notthink the Union was in their best interests and that Ferrowas going to try to do everything he could to see thatno union came in. According to Jenkins, Ferro alsostated that if the Union was voted in by employees,Ferrowould do the bargaining for Respondent, andwhatever the employees asked for, Ferro "was justgoingto say no,no, no to them." Jenkins testified that in re-sponse to a question from an employee about the possi-bility of the Rocky Mount facility closing Jenkins testi-fied that Ferro told employees that economic declinemotivated Respondent to purchase the Goldsboro plant,and that Respondent would move the Rocky Mountplant "if it became necessary."Employee Sue Dixon testified that during the meetingshe attended,after the film was shown to employees,Ferro told employees that even if they voted in theUnion, Respondent did not have to give them anything itdid not want to give.Ferro added,"I can sit at the bar-gaining table,and I can say, 'no,no, no."' Upon furtherquestioning,Dixon candidly admitted that she could notsay specifically whether Ferro stated he"can"or"will'say "no,no, no, no."Ferro testified he told employees:[N]othing is guaranteed. . . . Collectivebargaining[is]give and take. . .No one[has] to give the storeaway. [Y]ou had to sit down and bargain in goodfaith,but no one [has] to agree to anything... .We gave them three possibilities[that employeescould end up with more;that employees could endup with about thesame,but still have to pay dues,fees,fines and assessments to the union;or employ-ees could end up with less]8 and then there becamea fourth possibility, [that] if you couldn'tagree orcame to an impasse,therewas a fourth alterna-tive...and that was strike.I said that I will be negotiating with the Union .. .that we can put things on the table and we can bar-gain in good faith,but we still have the right to sayno. And if we disagree with it, I will say no.[T]here is a possibility that everything goes up forgrabs and that you could come out with less. I reit-erated,again,these three steps. You could end upwith the same, . . .more, . . .or less.You don'tstart from one point and go up necessarily in collec-tive bargaining. It is a give and take proposition.Ferro denied saying that if employees selected theUnion,bargaining would be"just like starting over" asasserted by Charles Johnson. I note that Johnson was theonly witness who testified Ferro made this statement.Ferro also denied telling employees that economic de-cline was the reason for Respondent buying the plant inGoldsboro, and that Respondent would move the RockyMount plant "if it became necessary" as testified to byJenkins. Jenkins was the only witness who testified thatFerro made this statement.Ferro and other witnessescalled by Respondent including Shirley Parker,WilburWilliams,and John Schindelar,aswell as several wit-nesses called by the General Counsel, including CharlesJohnson, and Ralph Johnson denied that Ferro threat-ened to close the Rocky Mount facility. Ferro testifiedthat he was asked questions by some employees about8These possibilities are taken verbatim from one of the slides shown toemployees STANDARD PRODUCTS CO.the possible loss of jobs to Goldsboro. According toFerro, he told them that Respondent purchased theGoldsboro facility only because"there are more jobsavailable than we can handle."Ferro testified he alsotold employees,"The only way the Rocky Mount facili-ty could ever close was, in fact, if we could no longerbecome competitive."I do not credit Johnson that Ferro.told employees bargaining would be"just like startingover."Nor do I credit Jenkins that Ferro told employeeseconomic decline at Rocky Mount was the reason forRespondent purchasing Goldsboro,or that Respondentwould move the Rocky Mount plant.Ferro denied telling employees at these meetings thatin negotiations with the Union,he would sit at the bar-gaining table and say "no,no, no."His denial is corrobo-rated by John Schindelar and Shirley Parker. After re-viewing all the evidence,however, I am convinced thatFerro did make this statement, or oneverysimilar to it.Ferro himself testified that in his speech to employees hetold them,"If we disagree. . .Iwill say no." I am con-vinced that Ferro was far more emphatic in his state-ments to employees than his testimony before me wouldsuggest.I conclude Ferro told employees that althoughRespondent had to come to the bargaining table and bar-gain in good faith,itdid not have to agree with anythingthe Union asked for,and if he did not agree with theUnion's requests he could and/or would just sit thereand say no,no, no.I also conclude,as contended by Re-spondent,that employees were shown the slide that wasread to them by Ferro telling employees that there werethree possibilities in collective bargaining,that employeescould end up with more, the same,or less.The General Counsel argues that Ferro's remarks toemployees were intendedto conveythe meaning "thatRespondent would actively promote a bargaining posi-tion designed to ensure that negotiations could not resultin any increase in benefits for employees and wouldprobably result in decreased benefits."From this, theGeneral Counsel argues that Ferro was conveying themessage to employees"that it would be futile for themto elect the Union,because Respondent would not bar-gainmeaningfully."Icannot agree with the GeneralCounsel.I find nothing in Ferro's remarks that constitutea threat of economicreprisalagainst employees for se-lecting the Union as their bargaining representative. In-stead,Ferro's remarks do nothing more than portray, oratworst emphasize,"the possible pitfalls for employeesof the collective-bargaining process."Coach & Equip-ment SalesCorp.,228 NLRB 440 (1977). Ferro'sremarksestablish no more than that if it became necessary forhim to negotiate with the Union he was prepared toengage in hard bargaining to secure a contract advanta-geous to Respondent.It is not unlawful for an employerto point out to employees that one possibility of the col-lective-bargaining process is for them to end up withlower wages and benefits.InternationalPaper Co.,supra.See alsoRiley-Beaird,Inc.,271NLRB 155 (1984). Ac-cordingly, I shall dismiss those allegations of the com-plaint.7.Employee Ralph Johnson testified that on August30, 1984,the day of the Board-conducted election, hewas instructed to report to Supervisor McCray Deans'163desk.When he did so, employee Mike Motahari and Su-pervisor Bobby Thompson were also there.According toJohnson,Deans had a number of antiunion leaflets on hisdesk,which read,"No strike,no fine,no dues, and voteNo." Johnson then testified:Mike Motahari grabbed one of those leaflets off ofMcCrayDeans' desk;andMcCraywas reachingout at me,or something; I don't know what he wastrying todo; anyway,Mike Motahari grabbed me;and he tried to put one of those leaflets on mychest;and I was,you know, very upset;and, youknow,grabbed the leaflet and threw it back on hisdesk;and I marked out where he hadsaid "VoteNo" and I put"Vote Yes"and I said that I didn'twant to flukie [sic], that I didn'tplay that.Johnson testified that Deans did not tell Motahari tostop.Rather,bothDeans and Motahari began laughing.Johnson's testimony is corroborated in substance by em-ployee James Parker.Motahari,Deans, and Thompson provide a substantial-ly differentversion.Motahari testified he wore a "VoteNo" pin on electionday.WhileMotahari and Johnsonwere bothstanding near Deans'work table,Motaharipointed to the pin on his chest and asked Johnson,"Ralph,would you liketo have this sign?"According toMotahari,Johnson said nothing,stepped toward Deans'work table,picked upa "Vote No"leaflet and a pencil,wrote in "Vote Yes"on the leaflet,and statedthat ev-eryone knew he would vote yes and he was not afraid ofpeople knowing what he believed.AccordingtoMota-hari,he replied,"Ralph. . . its a freecountry; you be-lieve,fine,I respectyour belief and you havegot to re-spect my belief."Motahari denied pushing,grabbing, orotherwise touching Johnson.Motahari's testimony wascorroboratedby Thompson.The GeneralCounsel arguesthat theincidentwas"highlycoercive."Respondent argues that it did nothappen.I find it is unnecessary to resolve the credibilityconflict surrounding this incident because even if the in-cidentoccurredas describedby Johnson, it constitutednothing more than minorrough-housing orhorseplay be-tween two employees,and there is no evidence thatDeans instigated or was involved in the incident. Byelectionday,Johnson'ssupport fortheUnion waswidely known,and he did not hesitate to express thatsupportduring theincident itself. I cannot conclude thatsuch minorhorseplaybetween two employees was, willbe, oris likely to be, as the General Counsel contends,"highlycoercive."Moreover,there is no evidence thatDeans participated in the incident.Accordingly,I shalldismiss that allegation of the complaint.D. Remaining Objections to the ElectionThe Union advances two objections to conduct affect-ing the results of the election that are not encompassedby complaint allegations of unfair labor practices. Thefirsthas to do with the alleged presence of SupervisorDan Schiewe in or near the voting area,talking to em-ployees while waiting to vote.Employee Ralph Johnsonwas operating a forklift on the day of the election in an 164DECISIONSOF NATIONALLABOR RELATIONS BOARDarea not far from where employees lined up to vote.Johnson testified that he observed Schiewe walking withor near a group of employees as they walked throughthe plant on their way to the area in which they lined upto vote.Johnson testified that"it looked like he was talk-ing to them."According to Johnson,after the employeesjoined the voting line,Schiewe"stood there for a while... but then he went. . .to the back."Johnson admit-ted that he did not see Schiewe talking to employeeswho were in line to vote.Employee Ira Jenkins testifiedthat from where he was working at his machine he wasable to observe Schiewe walk with employees a portionof the way from their departments toward the areawhere employees lined up to vote.Jenkins testified hewas able to see Schiewe talk to the employees as theywalked together.Jenkins did not testify that he sawSchiewe speak to employees as they actually stood inlinewaiting to enter the polling area.Employee CharlesJohnson acted as an observer for the Union during theelection.Johnson testified that he saw Schiewe twice onelection day,once in a work area and once in an aisleaccompanying employees on their way to the votingline.Charles Johnson,likeRalph Johnson and Ira Jen-kins, admitted that he did not observe Schiewe speak toemployees while they were actually in line waiting toenter the voting area.Schiewe testified that he was near the voting area onthree separate occasions on election day. The first waswhen he left his office to release employees to vote.While doing so, Schiewe observed that the voting lineswere so congested that a forklift operator was not ableto move his machine from aisle to aisle.Employee RalphJohnson admitted observing this congestion himself andthe necessity to move employees blocking his path. Onthe second occasion,Schiewe passed by employees inlinewaiting to vote sometime in midafternoon when hewas called to one of the production lines to discuss aproduction problem with the supervisor in that depart-ment.The third time that Schiewe passed near employ-ees waiting in line to vote was again sometime duringmidafternoon when Schiewe was called to the employeeentrance by a security officer to identify an employee.Schiewe denied saying anything to any employees wait-ing in line to vote except when he asked them to clearcongestion for the forklift.Schiewe denied accompany-ing and talking with employees as they were on theirway to get in line to vote.I find that even if Schiewe did walk with employeesfrom their departments toward the area where they wereto line up to wait to vote, there is no evidence thatSchiewe spoke to employees as they were actually in linewaiting to enter the voting area.There is no evidence,and indeed no suggestion,that Schiewe engaged in anykind of electioneering during the times when he is al-leged to have walked and talked with employees. Ac-cordingly,I find that Schiewe's actions,even if they oc-curred as alleged,did not interfere with the election. SeeDel Rey Tortilleria,Inc.,272 NLRB 1106 (1984).Accord-ingly,I recommend that this objection be overruled.The final incident,which is the subject of the Union'sobjections,relates to the alleged congregation of five su-pervisors at a location from which they watched em-ployees waiting in line to vote.Employee Ira Jenkins tes-tified that from the machine where he works he was ableto see five supervisors congregated in an aisle about 50or 60 feet from the polling place.According to Jenkins,these supervisors were talking among themselves and ap-peared to be watching the employees lined up waiting tovote.Jenkins testified that the five supervisors were JohnHowell,Fay Radford,William Sweeney,Gerald Jenkins,and June Shaw.According to Jenkins,this incident oc-curred"around 12:50 to 12:55 [p.m.]."Each of the five supervisors denies the alleged inci-dent.Howell testified that at the time of the alleged inci-dent,he was at home and not at work.According toHowell,he did not even arrive at the plant until 2:30p.m.,when the first-shift voting was already over. Jen-kins testified that he works second shift,isSweeney's re-placement,and that he too was not even at work at thetime of the alleged incident.According to Jenkins, hedid not arrive at work until sometime between 2 and 2:30p.m. Sweeney testified that during the voting period hewent to another department and then returned to hisown department when his employees had finishedvoting.Shaw and Radford both testified that they werenowhere near the area where Jenkins alleged he sawthem.According to Radford,she entered the pollingarea only briefly at approximately 1:30 p.m. on her wayleaving and then shortly thereafter returning to the plant.I find it unnecessary to resolve this credibility conflictbetween Jenkins and the five supervisors.Ifind thateven if it occurred as alleged the conduct of these super-visors was inconsequential and does not reflect any inter-ferencewith employees lined up waiting to vote. Thefive supervisors are not alleged to have been standing inthe voting area, but rather at a spot 50 to 60 feet away.There is no contention that any of the supervisors en-gaged in any campaigning or even spoke to employeeswaiting to vote.Further,Radford's brief walk throughthe area where employees were lined up waiting to enterthe polling area was just that. There is no suggestion thatshe spoke to employees. This conduct,therefore, is tooinnocuous to adversely affect the results of the election.Accordingly,Irecommend that this objection to theelection be overruled.E. Postelection Alleged Unfair Labor PracticeEmployee Charles Johnson testified that about 2 or 3weeks after the election he had a conversation with Su-pervisor Sweeney in the H-car department.According toJohnson,he and Sweeney were discussing that depart-ment's volume of work.Sweeney observed that the H-car department was bigger thanthe T-115 and S-10 de-partments put together.Johnson testified that Sweeneythen told him that by bringing in the Union he had "cutthe growth of the company,that it was planning on ex-panding but now they is talking about the purchase ofthe plant in Goldsboro."Sweeney denied ever havingthis conversation with Johnson.According to Sweeney,the only conversation he had with Johnson about theGoldsboro plant occurred on August 16 when the noticewas posted announcing the purchase of that facility. STANDARD PRODUCTS CO.I credit Johnson.In doing so, I am fully aware of twoarguable inconsistencies in Johnson's testimony,which Iview to be more apparent than real.At the time of thisconversation,the H-car department had been substantial-ly expanded.Arguably,this fact would suggest some-thing illogical about Sweeney saying to Johnson that Re-spondent had been planning on expanding the RockyMount facility,but had decided instead to purchase theplant in Goldsboro.The second arguable inconsistencylies in the fact that Johnson testified Sweeney said Re-spondent"is talking about the purchase of the plant inGoldsboro"while in fact the plant had already been pur-chased.From observing Johnson, I am convinced that he istelling the truth regarding this conversation.The first ar-guable inconsistency in Johnson's testimony is more ap-parent than real if Sweeney'smessage was that theRocky Mount facility would have been expanded evenmore than it was, were it not for the union campaign.Without regard to the truth of Sweeney's statement, Icredit Johnson and I conclude that Sweeney indeedmade the statement to Johnson.The second arguable in-consistency in Johnson's testimony must be discountedaltogether after listening to Johnson testify.Suffice it tosay that Johnson butchered the English language as wellas anyone can, generally paying no attention to sentencestructure,verb forms,or past or present tense.There-fore, I do not find it significant that Johnson testified,"now they is talking about the purchase of the plant inGoldsboro."Icredit the straightforward testimony ofJohnson,and I find that Sweeney made the statement at-tributed to him by Johnson.Sweeney's statement was ineffect that employee union activity,which Johnson hadspearheaded,had curtailed growth of the Rocky Mountfacility and caused Respondent to purchase a plant else-where.I find that this statement violated Section 8(a)(1)of the Act.CONCLUSIONS OF LAW1.The Respondent, The Standard Products Company,Rocky MountDivision, is an employer engaged in com-merce within the meaningof Section 2(2), (6), and (7) ofthe Act.2.AmalgamatedClothing and Textile Workers Union,AFL-CIO,CLC isa labor organizationwithinthe mean-ing of Section2(5) of the Act.3.On August 25 or 26,1983, SupervisorPat Groomsthreatenedemployeesthat if theyselectedthe Union astheircollective-bargaining representative,Respondentwould relocate its Rocky Mount facility,and Respond-ent therebyviolated Section 8(a)(1) ofthe Act.4.On August 27, 1983, Quality ControlManager DanSchiewe threatened employeesthatRespondent wouldmove its plant fromRocky Mount, North Carolina, backto Port Clinton, Ohio, if employees selected the Union,and Respondentthereby violatedSection 8(a)(1) of theAct.5.On August 26, 1983,Supervisor Augustine BryantinterrogatedemployeeMarvin Graham regarding hisunion activities and threatenedto fireGraham unless herevoked and retrievedhis union authorizationcard from165theUnion,and Respondent thereby violated Section8(a)(1) of the Act.6.On August 29, 1983,Supervisor Augustine Bryantdischarged employee Marvin Graham because Grahamrefused to agree to revoke and retrieve his authorizationcard from the Union,or to attempt to do so, and Re-spondentthereby violatedSection 8(a)(1) and(3) of theAct.7.On September9,1983,SupervisorFay Radfordthreatened employeesthat if theyselected the Union,they would nolonger be allowedtime off from work toregister their childrenfor school,and Respondent there-by violatedSection 8(a)(1) of the Act.8.During September 1983, Plant Manager Gene Ferrosolicitedgrievances and complaints from employees, andthereaftertook actionto correctemployee complaints, inorder todiscourage employeesfrom furtherunion activi-ty, and Respondentthereby violatedSection 8(a)(1) ofthe Act.9.Beginning in September 1983,and continuing there-after,Respondent restricted employee movement withinthe plant in retaliation for employees' union activitiesand inorder tolimit the opportunities employees mighthave togarner supportfor the Union,and Respondentthereby violatedSection 8(a)(1) of the Act.10.During October1983, Supervisor William Sweeneythreatened employeesthat theycould not participate in aretirement savings plan because they signed authorizationcards on behalfof the Union,and Respondenttherebyviolated Section8(a)(1) of the Act.11.During November1983,Supervisor Gerald Jenkinsinterrogated employees about their union activities andinstructedemployees to inform him if anyone ap-proachedthe employees about signing a union card, andRespondentthereby violatedSection 8(a)(1) of the Act.12.DuringDecember1983,SupervisorWilliamSweeneyverbally reprimandedemployee Ira Jenkins be-cause of his activitieson behalfof, andsupport for, theUnion,and Respondenttherebyviolated Section 8(a)(1)of the Act.13.During January1984,SupervisorKen Perisherthreatened employeesthat if he could findaway, hewould firethosewho supported the Union,and Re-spondentthereby violatedSection 8(a)(1) of the Act.14.On February8 and 9, 1984,SupervisorGerald Jen-kins interrogated employeesabouttheir union activitiesand created the impression that those activities wereunder surveillance,and Respondentthereby violatedSection 8(a)(1) of the Act.15.Beginning not laterthan January19, 1984, andcontinuing thereafter at least untilAugust 30,1984,Re-spondentdisparatelyapplied its no-solicitation rule,threatening union proponentsthat theywould be dis-charged forviolatingthatrulewhile at the same timetacitlyaccepting solicitationby unionopponents, andRespondentthereby violatedSection 8(a)(1) of the Act.16.On August 16, 1984,SupervisorWilliam Sweeneythreatened employees that Respondent would close theRocky Mount facility if they selected the Unionas theircollective-bargainingrepresentative,andRespondentthereby violatedSection 8(a)(1) of the Act. 166DECISIONS OF NATIONAL LABOR RELATIONS BOARD17.During August 1984, Supervisor McCray Deansinterrogated employees about their union sentiments, toldemployees that the Union would not do employees anygood,and threatened plant closure and loss of jobs ifthey selected the Union as their collective-bargainingrepresentative, and Respondent thereby violated Section8(a)(1) of the Act.18.During August 1984, Supervisor Pat Grooms solic-ited an employee to abandon his support for the Union,interrogated the employee about his union sentiments,and threatened to discharge other employees because oftheir activities on behalf of, and support for, the Union,and Respondent thereby violated Section 8(a)(1) of theAct.19.DuringSeptember 1984, SupervisorWilliamSweeney told an employee that his union activity hadcurtailed growth of Respondent's facility, and Respond-ent thereby violated Section 8(a)(1) of the Act.20.The unfair labor practices that Respondent hasbeen found to have engaged in, as described above, havea close,intimate,and substantial relationship to trade,traffic, and commerce among the several States and tendto lead to labor disputes burdening and obstructing com-merce and the free flow of commerce within the mean-ing of Section 2(6) and (7) of the Act.21.Other than as specifically found above, Respondenthas not violated the Act as alleged in the complaint, andthose portions of the complaint shall be dismissed.THE REMEDYHaving found that Respondent has engaged in certainunfair laborpracticesin violation of Section 8(a)(1) and(3) of the Act,I shall recommend that it be ordered tocease and desist therefrom and to take certain affirmativeaction designed to effectuate the policies of the Act.Based on the findings of unfair labor practices by Re-spondent between the filing of the petition in Case 11-RC-5222 on June 29, 1984,and the date of the Board-conducted election on August 30,1984, 1 recommendthat the election be set aside and a new election be con-ducted.In making this recommendation,I am aware thatthe number of unfair labor practices that were committedduring that relatively brief period are minor as comparedto the number of unfair labor practices that were com-mitted prior to the filing of the petition.Nevertheless,the unfair labor practices that Respondent engaged induring the "critical period" between the filing of the pe-tition and the day of the Board-conducted election in-clude unlawful interrogation, threats of plant closure,threats of discharge,and unlawful solicitation of an em-ployee to abandon the Union.These are generally con-sidered "hallmark" violations of the Act, which are of aserious nature. I also find it significant that from January1984 through the day of the Board-conducted election,including throughout the "critical period,"Respondentengaged in a practice of limiting employee movementthroughout the plant in retaliation for employee unionactivity and to limit that activity,while at the same timediscriminatorily applying its no-solicitation rule as be-tween union proponents and union opponents.The over-alleffect ofthis disparate treatment on the bargainingunit as a whole is impossible to ascertainwithcompleteprecision, but there is no reason to believe that its effectwas limited or insignificant. For these reasons, therefore,I recommend that the election conducted on August 30,1984, be set aside and a new election be conducted.[Recommended Order omitted from publication.]